 1   JOHN T. PHILIPSBORN - SBN 83944
     Law Offices of JOHN T. PHILIPSBORN
 2   507 Polk Street, Suite 350
     San Francisco, CA 94102
 3   (415) 771-3801
     jphilipsbo@aol.com
 4
     MARTÍN ANTONIO SABELLI - SBN 164772
 5   Law Offices of MARTIN SABELLI
     740 Noe Street
 6   San Francisco, CA 94114-2923
 7   (415) 298-8435
     msabelli@sabellilaw.com
 8
     Attorneys for BRIAN WAYNE WENDT
 9
10                          IN THE UNITED STATES DISTRICT COURT
11                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
12                                SAN FRANCISCO DIVISION
13   UNITED STATES OF AMERICA,                 Case No. CR-17-00533-EMC
14           Plaintiff,                        MEMORANDUM OF POINTS AND
15                                             AUTHORITIES IN SUPPORT OF
     vs.                                       MOTION TO EXCLUDE OR LIMIT
16                                             THE TESTIMONY OF FBI OR
     JONATHAN JOSEPH NELSON, et al.,           OTHER EXPERT WITNESSES
17                                             TESTIFYING ABOUT CELL PHONE
             Defendants.                       COMMUNICATIONS AND
18                                             LOCATIONS BASED ON
                                               HISTORICAL CELL CALL DETAIL
19                                             RECORDS AND PROPRIETARY
                                               MAPPING SOFTWARE [DAUBERT
20                                             AND F.R.E. 403]; MOTION FOR
                                               EVIDENTIARY HEARING
21
22                                             Date: March 3, 2021
                                               Time: 9:00AM
23                                             Dept: The Honorable Edward M. Chen
                                                     District Court Judge
24
25
26
27
28
              MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO
            EXCLUDE OR OMIT THE TESTIMONY OF FBI OR OTHER WITNESSES TESTIFYING
           ABOUT CELL PHONE COMMUNICATIONS AND LOCATIONS [DAUBERT AND F.R.E. 403];
                             MOTION FOR EVIDENTIARY HEARING
 1                                              TABLE OF CONTENTS
 2
     I.      INTRODUCTION .................................................................................................... 1
 3
     II.     DISCUSSION AND AUTHORITIES ...................................................................... 6
 4
             A.       The Proposed Sparano Testimony ................................................................. 6
 5           B.       Special Agent Sparano’s CV ......................................................................... 9
 6           C.       Objections to Agent Sparano’s Opinion Testimony and Supporting
 7                    Arguments.................................................................................................... 10
 8                    1.        Based on the contents of her CV and her declaration and
                                disclosures, Agent Sparano is not qualified to describe or establish
 9                              the basis for, reliability of, or error rates related to computer-
10                              generated illustrations or maps of the purported exact locations
                                of cell towers locations and handheld cell phones; the actual
11                              orientation and range of cell tower antennas involved in this case .. 10
12                    2.        The disclosure of Agent Sparano’s materials does not satisfy
13                              F.R.C.P. 16(a)(1)(F) and (G) disclosure obligations as to the bases
                                for her opinions as illustrated in maps and illustrations ................... 13
14
                      3.        Mr. Wendt objects that there is insufficient authentication (F.R.E.
15                              901) of Gladiator Forensics’ ESPA software in combination with
                                a lack of foundation that Agent Sparano has the qualifications to
16
                                assist in authentication to permit the admission of opinion evidence
17                              that would include displaying ESPA mapping with location entries
                                as part of the CAST opinion testimony; a similar objection applies
18
                                to any proposal to reference peer review using Google Earth
19                              and/or CastViz .................................................................................. 17
20                              a.        The Court should consider that the maps or illustrations that
                                          are the output of some of Agent Sparano’s work must be
21                                        shown to display the current geography of target locations
22                                        (including placement of roads, streets, buildings where
                                          pertinent, and obstructions) as well as applicable cell site
23                                        characteristics, including antenna orientation and
24                                        characteristics pertinent to mid-July 2014............................. 21
25                              b.        Nothing about the CAST Unit’s ‘peer reviewing’ process
                                          other than the mere discussion of it in passing and its
26                                        relation to Google Earth or CastViz has been disclosed,
27                                        including the results of the peer review................................. 22
28
              MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO
            EXCLUDE OR LIMIT THE TESTIMONY OF FBI OR OTHER WITNESSES TESTIFYING
           ABOUT CELL PHONE COMMUNICATIONS AND LOCATIONS [DAUBERT AND F.R.E. 403];
                              MOTION FOR EVIDENTIARY HEARING
                                             i
 1                      4.        Agent Sparano’s proposed testimony does not provide information
                                  about methodology and analysis based on proprietary software
 2
                                  dependent on algorithms and coding structures that have not been
 3                                revealed to the defense, involve technologies found by courts to
                                  not have specified error rates and have been described in court
 4
                                  rulings and as subject to variables and uncertainties not
 5                                acknowledged by Agent Sparano ..................................................... 22
 6                      5.        In addition, Agent Sparano’s opinions are not based on reliable or
                                  admissible mapping of cell site and cell phone information ............ 24
 7
                        6.        The relevance of Agent Sparano’s analysis is dependent on proof
 8                                of the relevance and admissibility of the information about the
 9                                target phones ..................................................................................... 27
10                      7.        Because Agent Sparano is using limited data to conduct a
                                  retrospective analysis of phone locations in several distinct
11                                geographical locations, her opinion testimony is not the product
12                                of a reliable methodology and should be excluded .......................... 28

13                                a.        The basic principles involved in cellular phone analysis
                                            issues provide the basis for some of the objectives stated. ... 32
14
                                  b.        Multiple factors affect the analysis of cell phone connection
15                                          characteristics. ....................................................................... 33
16                                c.        Without hearing from Agent Sparano about the actual
                                            contents of the records she obtained and those records that
17                                          were not obtained, the Court cannot assess either the
18                                          reliability of the analysis or the strengths and weaknesses of
                                            the proposed opinion testimony. ........................................... 34
19
                        8.        The records employed by Agent Sparano contain hearsay; other
20                                parts of the records are generated through a process that is
21                                employed primarily to prepare materials for prosecution purposes
                                  and are ‘testimonial’ within the meaning of Bullcoming v. New
22                                Mexico, 564 U.S. 647 (2011) and Crawford v. Washington, 541
23                                U.S. 36 (2004) .................................................................................. 37
24                      9.        The Court should exclude Agent Sparano’s opinion testimony in
                                  that its potential relevance is outweighed by the substantial danger
25                                of unfair prejudice; confusion; or misleading the jury within the
26                                meaning of F.R.E. 403 ...................................................................... 40

27   CONCLUSION .................................................................................................................. 45

28
              MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO
            EXCLUDE OR LIMIT THE TESTIMONY OF FBI OR OTHER WITNESSES TESTIFYING
           ABOUT CELL PHONE COMMUNICATIONS AND LOCATIONS [DAUBERT AND F.R.E. 403];
                              MOTION FOR EVIDENTIARY HEARING
                                             ii
 1                                             TABLE OF AUTHORITIES
 2
                        Cases
 3
     Benavidez-Benavidez
 4    217 F.3d 720 (9th Cir., 2000) ......................................................................................... 41
 5   Browning v. State
 6    220 Ind.App. Unpub. LEXIS 959 (Indiana Court of Appeals, August 6, 2020) ............ 36

 7   Bullcoming v. New Mexico
      564 U.S. 547 (2011). ................................................................................................. 38, 39
 8
     Carroll v. Otis Elevator Co.
 9    896 F.2d 210 (7th Cir., 1990) ......................................................................................... 10
10   Crawford v. Washington
      541 U.S. 36 (2004). ......................................................................................................... 38
11
     Daubert v. Merrell Dow Pharmaceuticals
12    509 U.S. 579 (1993) .................................................................................................passim
13   Jones v. Lincoln Electric Co.
14     188 F.3d 709 (7th Cir., 1999) ......................................................................................... 10

15   Kumho Tire Co. v. Carmichael
      526 U.S. 137 (1999) ......................................................................................11, 25, 26, 40
16
     Melendez-Diaz v. Massachusetts
17    557 U.S. 305 (2009) .................................................................................................. 38, 39
18   Old Chief v. United States
      519 U.S. 172 (1997) ........................................................................................................ 41
19
     State v. Pratt
20     200 Vt. 64, 128 A.3d 883 (Vt, 2015) ........................................................................ 25, 26
21   U.S. v. Benson
22    941 F.2d 598 (7th Cir., 1991) ......................................................................................... 10

23   U.S. v. Cervantes
      2015 U.S.Dist. LEXIS 127048, 2015 WL 5569276
24    (N.D.Cal, September 22, 2015) ...............................................................................passim
25   U.S. v. Dioguardi
      428 F.2d 1033 (2d Cir., 1920) ........................................................................................ 16
26
     U.S. v. Evans
27    892 F.Supp.2d 949 (N.D.Ill, 2012 .................................................................................. 31
28
              MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO
            EXCLUDE OR LIMIT THE TESTIMONY OF FBI OR OTHER WITNESSES TESTIFYING
           ABOUT CELL PHONE COMMUNICATIONS AND LOCATIONS [DAUBERT AND F.R.E. 403];
                              MOTION FOR EVIDENTIARY HEARING
                                             iii
 1   U.S. v. Frazier
      442 F.Supp.3d 1012 (M.D.Tenn, 2020)...................................................................passim
 2
     U.S. v. Grissom
 3    760 Fed.App’x 448 (7th Cir., 2019) ........................................................................... 4, 15
 4   U.S. v. Hankey
 5    203 F.3d 1160 (9th Cir., 1999) ....................................................................................... 10
 6   U.S. v. Hill
      818 F.3d 289 (7th Cir., 2016) ..................................................................................passim
 7
     U.S. v. Kootswatewa
 8    2016 U.S.Dist. LEXIS 25936 (D.C.Arizona, March 2, 2016)........................................ 41
 9   U.S. v. Liebert
      519 F.2d 542 (3d Cir., 1975) .......................................................................................... 16
10
     U.S. v. Machado-Erazo
11    950 F.Supp.2d 49 (D.DC, 2013) ....................................................................................... 6
12   U.S. v. Medley
13    312 F.Supp.3d 493 (D.Md, 2018) ....................................................................... 32, 34, 35
14   U.S. v. Robinson
      2018 U.S.Dist. LEXIS 178824; 2018 WL 5077260
15    (E.D.Mich, October 18, 2018 ................................................................................... 16, 19
16   U.S. v. Stevens
17    935 F.2d 1380 (3d Cir., 1991) ........................................................................................ 40
     U.S. v. Williams
18
      2013 U.S.Dist. LEXIS 120884 (D.Hawaii, August 26, 2013) ....................................... 41
19   United States v. Budziak
20    697 F.3d 1105 (9th Cir., 2012) ........................................................................... 15, 16, 19
21   United States v. Espinal-Almeida
      699 F.3d 588 (1st Cir., 2012) .......................................................................................... 18
22
     United States v. Lizarraga-Tirado
23    789 F.3d 1107 (9th Cir., 2015) ....................................................................... 5, 12, 20, 38
24   United States v. Ramirez-Robles
25    386 F.3d 1234 (9th Cir., 2004) ....................................................................................... 41
     United States v. Yeley-Davis
26
      632 F.3d 673 (10th Cir., 2011) ....................................................................................... 37
27
28
              MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO
            EXCLUDE OR LIMIT THE TESTIMONY OF FBI OR OTHER WITNESSES TESTIFYING
           ABOUT CELL PHONE COMMUNICATIONS AND LOCATIONS [DAUBERT AND F.R.E. 403];
                              MOTION FOR EVIDENTIARY HEARING
                                             iv
 1                        Rules
 2   Federal Rule of Evidence 104 ............................................................................................ 10
 3   Federal Rule of Evidence 403 .....................................................................................passim
 4   Federal Rule of Evidence 702 .....................................................................................passim

 5   Federal Rule of Evidence 703 ............................................................................................ 40
     Federal Rule of Evidence 801 ............................................................................................ 20
 6
     Federal Rule of Evidence 803 ............................................................................................ 39
 7
     Federal Rule of Evidence 901 .................................................................................. 5, 17, 20
 8
 9
                          Other Authorities
10
     Blank, A. “The Limitations and Admissibility of Using Historical Cellular
11    Site Data to Track the Location of a Cellular Phone,” 18 RICH. J. L. & TECH.
      3 (2011) ............................................................................................................... 28, 33, 34
12
     Daniel, L., Cell Phone Location Evidence for Legal Professionals:
13    Understanding Cell Phone Location Evidence from the Warrant to the Courtroom
14    (2017) .............................................................................................................................. 23
15   Metcalf, K. Cellphone Investigation Series: Preparing, Analyzing, and
      Mapping AT&T Records (2017) ......................................................................... 28, 29, 35
16
17
18
19
20
21
22
23
24
25
26
27
28
              MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO
            EXCLUDE OR LIMIT THE TESTIMONY OF FBI OR OTHER WITNESSES TESTIFYING
           ABOUT CELL PHONE COMMUNICATIONS AND LOCATIONS [DAUBERT AND F.R.E. 403];
                              MOTION FOR EVIDENTIARY HEARING
                                             v
 1   I.      INTRODUCTION
 2           In this motion, Brian Wendt raises a series of arguments which frame objections to
 3   the “routine” use of CAST related evidence based on the underlying science and lack of
 4   disclosures. These objections have not been framed or raised collectively in other CAST
 5   related litigation though specific aspects have been. The collective concerns raised here
 6   suggest a fundamental lack of reliability which created the potential to mislead the jury
 7   regarding the substantive acts including the alleged killing of Joel Silva.
 8           The Government has proposed to call an FBI Agent with a CAST Unit affiliation,
 9   Special Agent Meredith Sparano, to testify about her analysis and opinions about
10   historical cellphone communications from more than six years ago in three different
11   geographical areas of the eastern and western United States. What is intended is not only
12   discussion of cellphone and cell network operation, but also the use of propriety, largely
13   undisclosed, law enforcement related mapping and display processes that will display the
14   opinions and analysis. That testimony, and the related proposed exhibits, are part of the
15   proposed proof of numerous charged acts, and the details surrounding the July 15, 2014,
16   killing of Joel Silva. The Government characterizes this opinion testimony as ‘routine’. It
17   further described it as merely a matter of “popping it into a program that mapped out
18   where the towers were” rather than scientific and technical evidence.1 This
19   notwithstanding the fact (discussed in this brief) that several courts have specifically
20   described the endeavor as involving expert testimony subject to FRE 702 scrutiny. The
21   vehicle for this testimony is an FBI Agent whose background and training do not provide
22   her the necessary scientific and technical background to explain the actual methodologies
23   and analytical processes involved. And at the same time, notwithstanding several
24   discovery requests, the defense has still only been provided with the barest available
25   information about the mapping and analysis computer software used by Agent Sparano in
26
27
             1
                 From AUSA Lina Peng’s argument to Judge Beeler, in re discovery issues, on December 15, 2020 at RT
28   17:20-21.
             MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO
           EXCLUDE OR LIMIT THE TESTIMONY OF FBI OR OTHER WITNESSES TESTIFYING
          ABOUT CELL PHONE COMMUNICATIONS AND LOCATIONS [DAUBERT AND F.R.E. 403];
                             MOTION FOR EVIDENTIARY HEARING
                                            1
 1   this case to interpret the inputted data.
 2           The Wendt defense objects to the proposed evidence. In doing so, it offers nine
 3   arguments rooted in a discussion of the pertinent law with references to relevant literature
 4   and materials. These arguments can be refined, for introductory purposes, into three main
 5   categories. First, because of several interrelated matters, the testimony does not meet the
 6   FRE 702 thresholds and it is likely to be misleading. The associated mapping is currently
 7   presented as argument. It is misleading because it does not address what several courts,
 8   including Judge Gonzalez Rogers in U.S. v. Cervantes, 2015 U.S.Dist. LEXIS 127048,
 9   2015 WL 5569276 (N.D.Cal, September 22, 2015) and several other courts (in published
10   rulings) have recognized to be the most robust method to describe the general location of
11   a single cellular hand unit in relation to a cell tower. That method is drive testing which is
12   referred to in Agent Sparano’s Declaration but was not used in this case. And as was
13   discussed in United States v. Morgan, 292 F.Supp.3d 475, 278-9 (D.DC, 2018), even
14   drive testing cannot “…perfectly replicate how a cellphone would interact with a network
15   on a past date”.
16           Here, the Government is proposing that Agent Sparano testify based on her use of
17   proprietary software, exclusively reserved for law enforcement, which in prior cases has
18   been unavailable to defense counsel. It has also been described by at least one CAST
19   Agent as unavailable for scrutiny (of the algorithm) because it is proprietary.2 In the
20   words of Larry Daniel, an expert in the field who also works with a company involved in
21   phone analytics has cautioned that mapping should be based on “known factors…” and
22   he further cautions about the misuses of automated mapping software.3 “…[T]he proper
23   way to show this information on a map was shown [in the book] using graphics that do
24
25
26            2
                Defense counsel in this case (undersigned) sought access to information about ESPA mapping software
     through the purveyor and were not answered by Gladiator Forensics, the purveyor.
27           3
               Daniels, Cell Phone Location Evidence for Legal Professionals: Understanding Cell Phone Location
28   Evidence from Warrant to the Courtroom (2017) p. 55-57

             MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO
           EXCLUDE OR LIMIT THE TESTIMONY OF FBI OR OTHER WITNESSES TESTIFYING
          ABOUT CELL PHONE COMMUNICATIONS AND LOCATIONS [DAUBERT AND F.R.E. 403];
                             MOTION FOR EVIDENTIARY HEARING
                                            2
 1   not overstate what is known to the analyst/expert.”4 As Daniels adds—importantly:
 2   “Remember no one ever knows where the cell phone is. The best an expert can do is
 3   provide the cell tower locations used by the cell phone and the direction of the sector
 4   radio antennas when known”5 Significantly, when he published the quoted statement, Mr.
 5   Daniel was a principal consultant to Guardian Digital Forensics—the purveyor of ESPA
 6   (used in this case). The Government does not reveal any of the specifics of Agent
 7   Sparano’s mapping processes beyond a few basics. The Government is prepared to
 8   assume this Court will “…admit opinion evidence that is connected to existing data only
 9   by the ipse dixit of the expert.” General Electric Co. v. Joiner, 522 U.S. 136, 143-47
10   (1997).
11            Second, the Government has (as occurred prior to the last Daubert hearing) left the
12   defense without disclosures required by Rule 16 (a)(1)(G). And as with the last hearing—
13   this Court should anticipate questioning of Ms. Sparano specific to what information she,
14   the FBI, and their software purveyor, are not making available for review by the Court, or
15   the defense. It took this Court’s intervention, two years plus into the case, to get the name
16   of the vendor of the critical software use to map, include commentary and various entries,
17   and create exhibits illustrating what are essentially Agent Sparano’s conclusions—and
18   the Government’s ultimate argument about patterns and locations of communication. 6 As
19   is confirmed by caselaw discussed below, to date, there is little indication that the
20   Government has ever made the effort to obtain methodological detail, or error rate data,
21   from Gladiator Forensics about its ESPA and related cell phone related processes.
22
23
              4
                  Daniels, p. 57
24
              5
                  Daniels, p. 57
25            6
                 Agent Sparano avers in her August 12, 2020 declaration (which was appended to the above-described
     August 14 letter) that in general terms when an historical record analysis is conducted the FBI CAST team involves:
26   call detail records; a tower list; address information/facts concerning the crime; and “a mapping platform similar to
     Microsoft Map Point or Google Earth.” On January 15, 2021, after a directive from Judge Chen, the Government
27   identified the ESPA software used in this case as “a product of Gladiator Forensics.” From AUSA Lina Peng’s
28   January 15, 2021 letter to all defense counsel.

             MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO
           EXCLUDE OR LIMIT THE TESTIMONY OF FBI OR OTHER WITNESSES TESTIFYING
          ABOUT CELL PHONE COMMUNICATIONS AND LOCATIONS [DAUBERT AND F.R.E. 403];
                             MOTION FOR EVIDENTIARY HEARING
                                            3
 1           Third, and as previewed above, the Government is not calling an expert on
 2   cellphone systems, radio wave propagation, or mapping software here. Unlike the
 3   situation in one of the reported cases below, it is not calling an agency-wide specialist in
 4   electronic technology to address the issues and discuss how GPS and mapping software
 5   showed the accused’s boat in the location in which it was photographed. It is calling a
 6   Special Agent who—like others—has received training of various kinds, including
 7   training in cell phone related investigation. But Agent Sparano, who will have testified
 8   twice (or so) on cell phone issues when she is called here, is not expected to profess any
 9   specialized understanding of the operation of the software that she employed in this case
10   that will permit her to inform the Court about the technological reliability of her
11   endeavor.
12           In the end, the defense has been notified that she will offer a basic qualifier to her
13   testimony—which is generally ordained by existing rulings.7 But her disclosures to date,
14   as argued extensively below, do not contain the various limitations that have been
15   imposed by District Courts especially where mapping has been involved. Presumably, the
16   Government’s opening bid here is to ask the Court to avoid such limitations and to go
17   light on the scrutiny of Agent Sparano’s maps with embedded notations and commentary,
18   and other illustrations.
19           Agent Sparano is going to be asked to help explain what amounts to hearsay and
20   argument on maps the construction principles of which she is likely to say that she does
21   not know. If this testimony is permitted – without limitations and previous disclosures –
22   the jury will be lead to believe that science places a cell phone in a specific place at a
23   specific time which would, given the Government’s theories of culpability, would be
24   extremely and unfairly prejudicial – exactly as Larry Daniel warned.
25           The Wendt defense has endeavored, with the help of counsel from other defense
26
27           7
               For example the Seventh Circuit’s ruling in U.S. v. Grissom, 760 Fed.App’x 448, 452 (7th Cir.,
     2019)[unpublished] summarized some of the existing views of Federal courts and explained that location opinion is
28   admissible only “as long as the expert acknowledges that the data shows only a phone’s approximate location.”
             MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO
           EXCLUDE OR LIMIT THE TESTIMONY OF FBI OR OTHER WITNESSES TESTIFYING
          ABOUT CELL PHONE COMMUNICATIONS AND LOCATIONS [DAUBERT AND F.R.E. 403];
                             MOTION FOR EVIDENTIARY HEARING
                                            4
 1   teams (though not all are joining in this motion) to provide the Court a set of specific
 2   objections that take into account a full measure of rulings from Federal courts on cell
 3   phone evidence. What should emerge here is that the Government has not followed what
 4   it has recently described in at least one other reported case (through a CAST Agent) as
 5   being the most accurate form of analysis of historical cell phone analysis—the
 6   combination of computerized review and drive testing. This—as far as the defense can
 7   tell—is one of the first challenges that integrates disparate and sometimes solitary
 8   objections about cellphone evidence into a more global set of objections that apply to the
 9   proposed expertise.
10          In bringing its objections, the defense respectfully notes that most of the rulings
11   entered by Federal courts that have focused on the admissibility of historical call detail
12   records to permit opinions to be offered about a general cell phone location do not
13   address mapping issues. The Ninth Circuit has observed that where a timely
14   authentication objection is made concerning a software-based mapping system that
15   contains location entries permitted by the person using the program, authentication issues
16   may arise. United States v. Lizarraga-Tirado, 789 F.3d 1107, 1110-11 (9th Cir., 2015).
17   The Wendt defense is objecting to the evidence under F.R.E. 702, 901(a), and 403.
18          One of the most recent summaries of rulings by Federal courts on cell phone
19   issues that includes a discussion of a court’s role in assessing maps produced as exhibits
20   is from the Middle District of Tennessee in U.S. v. Frazier, 442 F.Supp.3d 1012
21   (M.D.Tenn, 2020) at 1022-26. As will be discussed below in greater detail, having
22   reviewed the case law on cell phone location issues, the Tennessee District Court
23   addresses in passing problematic issues that arise through the Government’s use of
24   ‘slides,’ annotated maps, or illustrations that are essentially argumentative as part of the
25   proffering of the cell phone expert opinions. Id., at 1025-26.
26          Here, a separate and additional issue currently exists, which is (as noted above)
27   that there is no indication that the Government can provide a foundation for the
28   expression of any opinion as to how the mapping technology it has used develops and
            MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO
          EXCLUDE OR LIMIT THE TESTIMONY OF FBI OR OTHER WITNESSES TESTIFYING
         ABOUT CELL PHONE COMMUNICATIONS AND LOCATIONS [DAUBERT AND F.R.E. 403];
                            MOTION FOR EVIDENTIARY HEARING
                                           5
 1   then exhibits the illustration of a particular map, with inputs including illustrations of cell
 2   phone towers, coverage areas, and locations. Mr. Wendt has stated an extensive basis to
 3   exclude the evidence under F.R.E. 403. These are matters that will need to be aired out.
 4           The Court should hold an evidentiary hearing. It should also exclude or
 5   specifically limit Agent Sparano’s opinion testimony.
 6   II.     DISCUSSION AND AUTHORITIES
 7           As explained above, the defense is aware that there are published rulings and
 8   unpublished orders that have admitted opinion testimony based on historical cell phone
 9   records of varying sorts. Judge Alsup did so in the so-called MS-13 case (though he
10   limited the scope of permissible evidence), as did Judge Gonzalez Rogers in U.S. v.
11   Cervantes, 2015 U.S.Dist. LEXIS 127048, 2015 WL 5569276 (N.D.Cal, September 22,
12   2015). There are other District Courts that have considered objections to the admission of
13   cell phone analysis, for example U.S. v. Machado-Erazo, 950 F.Supp.2d 49 (D.DC,
14   2013), a ruling which points out that several courts have admitted cell phone analysis.
15           The issues presented here have to do not only with what analytical methodology
16   has been disclosed by the Government, but also with the vagaries and uncertainties about
17   the reliability of illustrative slides, charts, PowerPoints, and maps that are sought to be
18   introduced by the Government. For reasons explained here, Agent Sparano’s opinions
19   and exhibits should be excluded.
20           A.    The Proposed Sparano Testimony
21           In response to several discovery requests, the Government has made varying
22   claims about the nature of Agent Sparano’s proposed opinion testimony. Before Judge
23   Chen on January 13, 2021 during a status hearing at which the subject of CAST
24   disclosures were discussed in some detail, the Government referenced a ‘simple’ process,
25   and the defense pointed to Agent Sparano’s disclosure, referenced above, made in
26   declaration form on August 14, 2020, and in a declaration that appears at Expert 2097-
27   2102, signed by Agent Sparano on August 12, 2020. Agent Sparano explained the
28   process of historical cell site analysis as follows in paragraph 13 of the just-described
              MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO
            EXCLUDE OR LIMIT THE TESTIMONY OF FBI OR OTHER WITNESSES TESTIFYING
           ABOUT CELL PHONE COMMUNICATIONS AND LOCATIONS [DAUBERT AND F.R.E. 403];
                              MOTION FOR EVIDENTIARY HEARING
                                             6
 1   declaration.
 2                   In this case, I conducted historical cellular analysis in accordance
                     with the methods laid out above. First, I was provided sets of CDRs
 3
                     and address information/facts concerning the crime, specifically a
 4                   suspected homicide that occurred on or about July 15, 2014, in the
                     vicinity of Fresno, California. I understand that the CDRs provided
 5
                     to me were obtained from search warrants executed in this case for a
 6                   set of nine phone numbers of interest in the suspected homicide.
                     The CDRs contained information regarding the towers accessed for
 7
                     each phone call, text message, and data session. I also obtained the
 8                   tower list from the cell phone provider for the relevant time period.
                     I then analyzed the records and compiled a report, which depicted
 9
                     the cellular activity of the phone numbers of interest relevant to
10                   significant times and locations of the suspected homicide. As part of
                     creating the report, I imported the CDRs and tower information into
11
                     a mapping program to obtain a visual depiction of the tower
12                   locations accessed by each target phone number during relevant
                     times to the crime. No drive test was performed in this case.8
13
14             The ‘mapping program’ discussed by Agent Sparano was the subject of litigation
15   both before Judge Beeler on December 15, 2020, and then before Judge Chen when the
16   sufficiency of the Government’s disclosures was reexamined by Judge Chen on
17   January 13, 2021. Specifically, the defense had urged the Court on January 13, 2021 to
18   assist the defense by directing the Government to clarify, through a description of the
19   exact ESPA software used by the Government what was meant in the Government’s
20   July 13, 2020 disclosure letter [filed with the Court as Doc 1359-3 prior to the Judge
21   Beeler September 15, 2020 hearing]. The letter in question in pertinent part explained:
22                   The peer review in this case was completed by two other CAST
                     agents: Special Agents Michael Easter and Nathaniel Dingle.
23                   Special Agent Sparano used mapping software called ESPA to create
24                   the maps for draft presentation. Her peer-reviewers used Google
                     Earth and CastViz.9
25
26
               8
                   Last page of Agent Sparano’s 8-12-2020 declaration, at Expert-02102.
27
               9
                   Excerpted from the Government’s July 13, 2020 letter to defense counsel filed with the Court as Doc
28   1359-3.
             MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO
           EXCLUDE OR LIMIT THE TESTIMONY OF FBI OR OTHER WITNESSES TESTIFYING
          ABOUT CELL PHONE COMMUNICATIONS AND LOCATIONS [DAUBERT AND F.R.E. 403];
                             MOTION FOR EVIDENTIARY HEARING
                                            7
 1           On January 13, 2021, after extensive argument, this Court agreed that the
 2   Government should first designate the mapping software that had been revealed as
 3   ‘ESPA’ software and should also disclose the outcome of the peer review process. On
 4   January 15, 2021, in response to the Court’s January 13 Order, the Government explained
 5   that “…the mapping program used by SA Sparano to create visual depictions is ESPA,
 6   which stands for Enterprise Sensor Processing Analytics. ESPA is a product of Gladiator
 7   Forensics. Additional information regarding ESPA can be found on Gladiator Forensics’
 8   publicly available website….”10
 9           This history of disclosures is reviewed here in part because Agent Sparano’s
10   disclosures also involved what were labeled as ‘FBI Cellular Analysis Survey Team’ and
11   ‘Preliminary Historical Cell Site Analysis.’ The first of these documents was prepared on
12   July 5, 2019, and it consisted of a set of 53 pages apparently placed on a PowerPoint type
13   presentation, containing explanations of the following: sample cell towers; atypical cell
14   sites; orientations of typical cell towers; cell sectors; the summary of target phones
15   (pertinent to individuals who are either defendants in this case or persons whose names
16   appear in the discovery); towers and map locations around Santa Rosa and Fresno (both
17   in California) and Lynn, Massachusetts.
18           The “summary” pages in these PowerPoints contain descriptions of various
19   locations; overhead views of maps of given geographical areas, and then various
20   purportedly historical cell site analyses of phone calls made over a period of time.
21           The illustrations prepared by Agent Sparano continue through purported maps of
22   ‘cell site activations;’ descriptions of the placement of AT&T cell towers in various parts
23   of the United States; time sequence descriptions of call locations.11 A second disclosure
24   was received by the defense as CAST Sparano-2. It contained an analysis much like the
25
26
             10
                  From the Government’s January 15, 2021 letter to Martín Sabelli and all defense counsel.
27
             11
                The nomenclature and description come from an initial disclosure that was labeled CAST Sparano 1.
28   The date on this disclosure was July 5, 2019.
             MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO
           EXCLUDE OR LIMIT THE TESTIMONY OF FBI OR OTHER WITNESSES TESTIFYING
          ABOUT CELL PHONE COMMUNICATIONS AND LOCATIONS [DAUBERT AND F.R.E. 403];
                             MOTION FOR EVIDENTIARY HEARING
                                            8
 1   one just summarized, with many of the same slides, but with the date June 4, 2019. That
 2   analysis was 24 pages long.12
 3            On January 15, 2021, at the Court’s instruction, the Government e-mailed a two-
 4   page letter disclosing the producer of its mapping software as Gladiator Forensics. (See
 5   exhibits appended to supporting declaration.)
 6            B.       Special Agent Sparano’s CV
 7            According to Agent Sparano’s CV, she has been with the FBI since 2009, and has
 8   been a special agent in the Oakland Division of the FBI since June of 2015. Agent
 9   Sparano was an Electronic Surveillance Operations Technician with the FBI for three
10   years beginning in March 2009; then a Staff Operations Specialist from April 2012 to
11   January 2015 when Agent Sparano appears to have become an FBI Special Agent.
12            Agent Sparano reports being certified as a member of the CAST team beginning in
13   September 2018. Agent Sparano’s formal education is reported to be a bachelor’s degree
14   in Criminal Justice, and a Master’s degree in Intelligence Studies. Agent Sparano spent
15   time in the Boston area – one of the geographical areas at issue. She has also spent
16   several years in California.
17            According to Agent Sparano’s statement of ‘relevant professional training’ at the
18   time of the production of the CV conveyed to defense counsel she had ‘over 400 total
19   hours in historical cellular records analysis in investigations, geolocation of phones,
20   cellular network survey, and cellular phone protocols…” broken down into several
21   described courses dating back to a basic course attended in 2014.
22            It appears that as of the time of the production of the CV that the defense has in
23   hand, Agent Sparano had qualified once as an expert witness in cellular analysis – this in
24   Los Angeles County Superior Court in 2019.
25
26
               12
                  A logical interpretation of the two Sparano disclosures as they are described here might be that
27   undersigned defense counsel may have mislabeled them as it appears that what is labeled in defense counsel’s
     system as Sparano II predates Sparano I. Suffice it to say that there are two Sparano disclosures, one in June and the
28   other in July 2019.
             MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO
           EXCLUDE OR LIMIT THE TESTIMONY OF FBI OR OTHER WITNESSES TESTIFYING
          ABOUT CELL PHONE COMMUNICATIONS AND LOCATIONS [DAUBERT AND F.R.E. 403];
                             MOTION FOR EVIDENTIARY HEARING
                                            9
 1          C.     Objections to Agent Sparano’s Opinion Testimony and Supporting
                   Arguments
 2
                   1.     Based on the contents of her CV and her declaration and disclosures,
 3                        Agent Sparano is not qualified to describe or establish the basis for,
 4                        reliability of, or error rates related to computer-generated
                          illustrations or maps of the purported exact locations of cell towers
 5                        locations and handheld cell phones; the actual orientation and range
 6                        of cell tower antennas involved in this case
 7          Federal Rule of Evidence 104(a) explains that: “The court must decide any
 8   preliminary question about whether a witness is qualified, privilege exists, or evidence is
 9   admissible.” This motion raises objections to two of these three subjects. This first
10   objection is focused on Special Agent Sparano’s qualifications to express certain
11   categories of opinions that according to F.R.E. 702 require a witness “…who is qualified
12   as an expert by knowledge, skill, experience, training, or education….” F.R.E. 702.
13   Under F.R.E. 702(a), a threshold question is whether “…the expert’s scientific, technical,
14   or other special knowledge will help the trier of fact to understand the evidence or to
15   determine a fact in issue….” F.R.E. 702(a).
16          The Ninth Circuit made reference to case law from other Circuits in explaining
17   what an expert is under F.R.E. 702. U.S. v. Hankey, 203 F.3d 1160, 1168-69 (9th Cir.,
18   1999). In Hankey, the Circuit cited Jones v. Lincoln Electric Co., 188 F.3d 709 (7th Cir.,
19   1999) as a source to consider on what qualified expert is. Relying on Seventh Circuit
20   law, the Jones court explained that “…the opinion must be an expert opinion (that is, an
21   opinion informed by the witness’s expertise) rather than simply an opinion broached by a
22   purported expert.” U.S. v. Benson, 941 F.2d 598, 604 (7th Cir., 1991), relied on in Jones,
23   supra, at 723-24. “Whether a witness is qualified as an expert can only be determined by
24   comparing the area in which the witness has superior knowledge, skill, experience, or
25   education with the subject matter of the witness’s testimony.” Carroll v. Otis Elevator
26   Co., 896 F.2d 210, 212 (7th Cir., 1990).
27          Objections to the admissibility of FBI Agent opinion testimony on cell phone data
28   analysis linked to drive testing and historical call detail records have been addressed
            MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO
          EXCLUDE OR LIMIT THE TESTIMONY OF FBI OR OTHER WITNESSES TESTIFYING
         ABOUT CELL PHONE COMMUNICATIONS AND LOCATIONS [DAUBERT AND F.R.E. 403];
                            MOTION FOR EVIDENTIARY HEARING
                                          10
 1   under Daubert v. Merrell Dow Pharmaceuticals, 509 U.S. 579 (1993)[hereafter
 2   ‘Daubert’] and Kumho Tire Co. v. Carmichael, 526 U.S. 137 (1999)[hereafter ‘Kumho
 3   Tire’]. The District of Columbia District Court considered whether a CAST unit Agent
 4   could testify about approximate locations of a phone relative to a drive testing related
 5   process. This is a process by which an Agent with appropriate equipment goes into the
 6   field and actually drives in the vicinity of the scenes that are at issue in the case in
 7   question. The D.C. District Court explained that “[b]efore performing a drive test, an
 8   agent will cross-check a provider’s tower list closest to the time the incident occurred
 9   with the provider’s most current tower list at the time of the drive test to see if any
10   changes have occurred to the tower or cellular network….” U.S. v. Morgan, supra, 292
11   F.Supp.3d 475, 480-81.
12           As explained by the Morgan court, the drive testing process used in that case
13   involved a computer system that allowed the measuring of tower strength during the
14   drive test and then the mapping of the output. In the Morgan ruling, the court made
15   specific reference to the mapping system that is used by CAST – “ESPA” – that the
16   Morgan court described as cross-referenced to drive testing: “After the drive test, the
17   agent who performed the drive test runs data collected by his GAR [which collects
18   information on radio frequency signals during the drive test] through a post-processing
19   program, the ESPA, which depicts the breadth of each sector and illustrates towers of
20   interest….” Id., at 480-41.
21           Significantly, the Morgan court noted that “ESPA” – which is a matter of
22   controversy in this case – involves a proprietary algorithm and process that CAST is not
23   privy to and that CAST Agents cannot explain: “ESPA’s algorithm is proprietary so
24   CAST cannot evaluate the algorithm’s accuracy outside the quality checks that Gladiator
25   performs on CAST’s equipment. [Citation to transcript omitted]. Agent Horan was not
26   aware of any studies evaluating the accuracy of Gladiator’s equipment and software.
27   ///
28   ///
              MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO
            EXCLUDE OR LIMIT THE TESTIMONY OF FBI OR OTHER WITNESSES TESTIFYING
           ABOUT CELL PHONE COMMUNICATIONS AND LOCATIONS [DAUBERT AND F.R.E. 403];
                              MOTION FOR EVIDENTIARY HEARING
                                            11
 1   [Citation to transcripts omitted.]” Morgan, 292 F.Supp.3d 475, 480-81, fn.3.13
 2           At this point, the details of Agent Sparano’s actual training remain to be explored
 3   as a result of this motion. Assuming for the sake of argument that the Court finds that her
 4   CV fully accurately states her background, what she has available is training through
 5   various law enforcement training regimens specific to CAST and to forensic cell phone
 6   investigation. She has no background, training, or education in computer science, and
 7   apparently no ESPA-specific training that allows her to explain the design, coding, and
 8   computer science aspects of ESPA or the quality assurance measures of ESPA.
 9   According to the ruling in Morgan, drive testing is the case specific quality assurance
10   mechanism.
11           There appears to be no case law that would support any finding that Agent
12   Sparano is in a position to explain proprietary ESPA software operations in any detail—
13   both published and unpublished rulings indicate that CAST assigned Agents claim to not
14   have access to operating details like algorithms of the ESPA software. It does not appear
15   that she would have the training or knowledge to undermine or contradict the description
16   of ESPA cited by the Morgan, supra, court.
17           The points made immediately above are added to by the Ninth Circuit’s ruling in
18   United States v. Lizarraga-Tirado, which discusses a situation where – as is the case here
19   – the defense raises an authentication objection to the use of a particular mapping
20   software which, as the Court explained, would require the proponent of the evidence
21   “…[to] have to establish [the software program’s] reliability and accuracy.” Id., at 1110-
22   11. Lizarraga-Tirado was focused on the use of the combination of a GPS system with
23   entries made into Google Earth. There, the accused had not raised an authentication
24   objection or objections about the analyst’s lack of underlying qualifications to explained
25   the processes of the software adequately. That is precisely what the defense is doing
26
27           13
                Of some significance here is the fact that the Government has disclosed that Agent Sparano used
     mapping software from Gladiator Forensics (ESPA) and not GAR, the software package that allegedly allows
28   estimation of actual cell phone coverage areas.
             MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO
           EXCLUDE OR LIMIT THE TESTIMONY OF FBI OR OTHER WITNESSES TESTIFYING
          ABOUT CELL PHONE COMMUNICATIONS AND LOCATIONS [DAUBERT AND F.R.E. 403];
                             MOTION FOR EVIDENTIARY HEARING
                                           12
 1   here. Moreover, unlike a program like Google Earth, ESPA is (as demonstrated in the
 2   appended exhibits) a software package offered by the producer to law enforcement
 3   agencies. Unlike arguably more common programs, as demonstrated by the Court’s
 4   discussion of ESPA in Morgan, 292 F.Supp.3d at 480-81 and fn.3, since the algorithm
 5   and process is not only intended only for law enforcement, but is also proprietary and not
 6   discussed in any prior rulings as having been fully addressed in response to objections of
 7   the kind raised here, the Court will need to focus on whether Agent Sparano is qualified
 8   to address authentication issues. Lizarraga-Tirado, supra, 789 F.3d at 1110-11.
 9          The fact that other Agents may have rerun some of the CDR data from this case
10   through other programs to ‘peer review’ some of Agent Sparano’s work [according to the
11   Government’s disclosures] is a largely unexplained event in the absence of the evidence
12   about the peer review.
13          Unless the Government can establish that Agent Sparano has knowledge of the
14   coding of the algorithms, the operational characteristics of the algorithms, the artificial
15   intelligence related properties of the algorithms, and the methodologies used to verify the
16   accuracy of the resulting maps assuming no drive testing either at or near the time of the
17   charged crimes or thereafter, then the evidence that can be admitted through Agent
18   Sparano’s testimony should be limited based on a lack of pertinent qualifications.
19                 2.     The disclosure of Agent Sparano’s materials does not satisfy
                          F.R.C.P. 16(a)(1)(F) and (G) disclosure obligations as to the bases
20
                          for her opinions as illustrated in maps and illustrations
21          The argument immediately above is incorporated here as though fully set forth.
22          Regrettably, the rulings that have addressed Government cell phone record
23   interpretation have only rarely considered the extent to which the exhibits, illustrations,
24   and ‘maps’ that the Government is preparing to use to ‘illustrate’ an Agent’s opinion
25   testimony have been reviewed or excluded for cautionary reasons. One useful starting
26   place for this analysis is one of the most recent published orders of a District Court
27   considering these matters – the above-cited U.S. v. Frazier, supra, 442 F.Supp.3d 1012,
28   decided in 2020 in the Middle District of Tennessee. There, the court entered an
            MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO
          EXCLUDE OR LIMIT THE TESTIMONY OF FBI OR OTHER WITNESSES TESTIFYING
         ABOUT CELL PHONE COMMUNICATIONS AND LOCATIONS [DAUBERT AND F.R.E. 403];
                            MOTION FOR EVIDENTIARY HEARING
                                          13
 1   observation about the Government’s use of a slideshow – a trial exhibit that “…contains
 2   testimonial statements, inferences, and conclusion.” Id., at 1025-26. In that case, a
 3   number of locations were described on the face of the maps as being ‘facts.’ The Court
 4   expressed its dissatisfaction with that approach: “The slideshow also contains pictures of
 5   different cell phone towers and specific ‘cell sector examples,’ without any indication of
 6   whether they are representative of the ones the cell phones allegedly used in this case.
 7   Additionally, the slideshow contains numerous graphs depicting the specific locations of
 8   cell phones in proximity to certain alleged specific areas of interest, without any
 9   indication of the variables and limitations inherent in the historical cell phone analysis
10   methodology.” Id., at 1024-26, fn.4. The court concluded:
11               Just as the government cannot oversell the methodology through
12               testimony, it cannot oversell the methodology through the
                 introduction of evidence. [Footnote omitted.]
13
14   Id., at 1024-26.

15           The court in that matter also ‘flatly rejected’ the notion that because some courts

16   have admitted expert testimony related to the mapping of cell site data, the admission of

17   illustrations and reports of the type used in that case should be considered automatic:

18   “Not only does the Court not have before it the reports used in other cases, it has an

19   independent obligation to determine whether an exhibit is or is not admissible.” Frazier,

20   ibid., at fn.4.

21           Here, argumentative and potentially misleading mapping illustrations with a wide

22   variety of entries and summaries on them proposed as trial exhibits need to be addressed

23   based on the lack of disclosure of bases under F.R.C.P. 16(a)(1)(G) as well as under

24   F.R.E. 403. The maps, PowerPoints, exhibits, and illustrations are being objected to

25   under F.R.E. 403. Their probative value is substantially outweighed by a danger of

26   misleading the jury and unfair prejudice.

27           The opinions here have not been verified by drive testing, a process that the

28   supplier of the Government’s mapping software apparently contemplates when cell tower
             MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO
           EXCLUDE OR LIMIT THE TESTIMONY OF FBI OR OTHER WITNESSES TESTIFYING
          ABOUT CELL PHONE COMMUNICATIONS AND LOCATIONS [DAUBERT AND F.R.E. 403];
                             MOTION FOR EVIDENTIARY HEARING
                                           14
 1   and all sector coverage is being estimated. As explained in Gladiator Forensics’
 2   description of its cellular phone related products, GAR is the product related to areas of
 3   cellular sector coverage affirmation.14 The Morgan, supra, ruling presents a District
 4   Court’s view on the utility of drive testing. One of the more recent rulings reviewing
 5   historical cell phone data, U.S. v. Grissom, 760 Fed.App’x 448 (7th Cir., 2019), which is
 6   not published, makes only brief mention that the location of cell phones is “admissible as
 7   long as the expert acknowledges that the data shows only a phone’s approximate
 8   location.” The ruling is very brief and does not reference the ESPA interface issue.
 9          The Grissom ruling makes reference to a published ruling, U.S. v. Hill, 818 F.3d
10   289, 298-99 (7th Cir., 2016), which explained that a phone’s use of a cell site “…did not
11   mean that [the accused] was right at that tower or at any particular spot near that tower.”
12   The court described this as a ‘disclaimer’ that saved the FBI testimony on point.
13   Moreover, the court also explained that as of that time: “A mathematical error rate has
14   not been calculated, but the technique has been subject to publication and peer criticism,
15   if not peer review. [Citations omitted.] The advantages, drawbacks, confounds, and
16   limitations of historical cell-site analysis are well-known by experts in the law
17   enforcement and academic communities.” Id., at 298-99.
18          There is precedent in the Ninth Circuit (and elsewhere) that underscores the need
19   for the Government to produce foundational information when computer operations and
20   software issues are central to important aspects of the Government’s case against an
21   accused. In United States v. Budziak, 697 F.3d 1105, 1112-14 (9th Cir., 2012), a case
22   involving child pornography issues, the defense professed that neither discovery of the
23   software produced enough information on the computer software functioning such that
24   the defendant had the ability to respond to the charge. While the opinion in question
25   seems unclear in its description of the extent to which the accused had access to software,
26   the notion was that where the Government “…is the only party with access to that
27
28          14
                 See copies of Gladiator Forensics’ website materials downloaded in January 2021.
            MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO
          EXCLUDE OR LIMIT THE TESTIMONY OF FBI OR OTHER WITNESSES TESTIFYING
         ABOUT CELL PHONE COMMUNICATIONS AND LOCATIONS [DAUBERT AND F.R.E. 403];
                            MOTION FOR EVIDENTIARY HEARING
                                          15
 1   software,” and compelling disclosure arguments are made, it is an abuse of discretion for
 2   a court to deny access to the software. Id., at 1113-14.
 3          The ruling appears in line with some older rulings on the operation of certain data
 4   processing issues. The Second Circuit stated succinctly some time ago: “It is quite
 5   incomprehensible that the prosecution should tender a witness to state the results of a
 6   computer’s operations without having the program available for defense scrutiny and use
 7   on cross-examination if desired.” U.S. v. Dioguardi, 428 F.2d 1033, 1038 (2d Cir.,
 8   1920). See also, U.S. v. Liebert, 519 F.2d 542, 547-48 (3d Cir., 1975) [noting that where
 9   a party seeks to impeach the reliability of computer evidence, it is incumbent to provide
10   “…opportunity to ascertain by pretrial discovery whether both the machine and those
11   who supply it with data input and information have performed their tasks accurately.”]
12          Admittedly, there is an unpublished ruling from the Eastern District of Michigan
13   in U.S. v. Robinson, 2018 U.S.Dist. LEXIS 178824; 2018 WL 5077260 (E.D.Mich,
14   October 18, 2018), in which the District Court denied the accused access to ESPA
15   software through court order and provided the court with information to the effect that:
16   “The provider [Gladiator Forensics] refused to provide any information and stated that
17   the program is only available to law enforcement and is classified.” 2018 WL 5077260,
18   at *10-12. Robinson, however, is of limited value specifically because it involved a third
19   trial of a case in which there had been cross-examination on prior occasions of the expert
20   who employed the ESPA mapping program: “In fact, in the second trial, Bailey’s
21   counsel cross-examined [the government CAST agent] by focusing on the assumptions
22   and limitations of his conclusions….” Id., at *11-12.
23          Arguably, the ruling would not be in line with prevailing authority in the Ninth
24   Circuit. But more compelling, of course, is the fact that the ruling was entered at a point
25   at which there had been two prior trials in which mapping and cell phone issues had been
26   the subject of discovery and examination. That is not the case here.
27          It is clear, especially given the specifics of the information made available to the
28   defense by the Government, that there is an inadequacy of disclosure of foundational
            MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO
          EXCLUDE OR LIMIT THE TESTIMONY OF FBI OR OTHER WITNESSES TESTIFYING
         ABOUT CELL PHONE COMMUNICATIONS AND LOCATIONS [DAUBERT AND F.R.E. 403];
                            MOTION FOR EVIDENTIARY HEARING
                                          16
 1   information and bases. The Government essentially told the defense to access a public
 2   website that provides basic corporate publicity from Gladiator Forensics and informs the
 3   defense of Gladiator’s involvement with law enforcement.15
 4            In addition, none of the information summarized by the Hill court, of course,
 5   appears on any of Agent Sparano’s slides, maps, declarations, or illustrations in this case.
 6   This adds to their potential for misleading the jury. The Court should rely on F.R.E. 403
 7   to exclude them.
 8                     3.       Mr. Wendt objects that there is insufficient authentication (F.R.E.
 9                              901) of Gladiator Forensics’ ESPA software in combination with a
                                lack of foundation that Agent Sparano has the qualifications to assist
10                              in authentication to permit the admission of opinion evidence that
11                              would include displaying ESPA mapping with location entries as
                                part of the CAST opinion testimony; a similar objection applies to
12                              any proposal to reference peer review using Google Earth and/or
13                              CastViz
14            On January 15, 2021, in response to the Court’s January 13 Order, the
15   Government explained that “…the mapping program used by SA Sparano to create visual
16   depictions is ESPA, which stands for Enterprise Sensor Processing Analytics. ESPA is a
17   product of Gladiator Forensics. Additional information regarding ESPA can be found on
18   Gladiator Forensics’ publicly available website….”16 Mr. Wendt objects that there is no
19   authenticating evidence offered in the Government’s CAST proffer or in the disclosures
20   related to Agent Sparano’s proposed testimony that indicate that the Government is
21   undertaking to authenticate Agent Sparano’s mapping evidence within the meaning of
22   F.R.E. 901(a). Where such an objection is made, “a proponent must show that a machine
23   is reliable and correctly calibrated, and that the data put into the machine (here, the GPS
24
25            15
                  Undersigned defense counsel Philipsborn notes that he sought contact with Gladiator Forensics and
     actually filled out a request for information that is on Gladiator’s website. To date, no response has been received,
26   even though undersigned counsel professed enthusiastic interest at receiving the information. The undersigned did,
     it should be noted, correctly identify himself as affiliated with private practice as a lawyer.
27
              16
                From the Government’s January 15, 2021 letter to Martín Sabelli and all defense counsel as a result of
28   the Court’s January 13, 2021 Disclosure Order.
             MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO
           EXCLUDE OR LIMIT THE TESTIMONY OF FBI OR OTHER WITNESSES TESTIFYING
          ABOUT CELL PHONE COMMUNICATIONS AND LOCATIONS [DAUBERT AND F.R.E. 403];
                             MOTION FOR EVIDENTIARY HEARING
                                           17
 1   coordinates) is accurate. [Citation omitted.]” Id., at 1110-11.
 2          An example of an authentication process is referenced in the First Circuit’s ruling
 3   in United States v. Espinal-Almeida, 699 F.3d 588 (1st Cir., 2012), a case in which
 4   individuals were prosecuted in a conspiracy to distribute drugs case. The Government
 5   introduced evidence taken from a GPS device that had been seized from a ship involved
 6   in the acts related to the conspiracy. A government forensic scientist who was in charge
 7   of all evidence related to portable media (id., at 608-09) retrieved the GPS data and used
 8   both Garmin and Google Earth software to analyze the data from the ship’s GPS. Of
 9   some significance, for obvious reasons, was that the accused had not objected to the
10   GPS’s admission at trial. Id., at 609-10. The trial court had made comments indicating
11   that she viewed GPS technology as commonplace, and she allowed the forensic scientist
12   to explain how he had generated a map using the specific software. During the
13   testimony, the jury was privy to the tracking map generated by the ship’s GPS, and also
14   about the plotting of coordinates with Google Earth software. The Circuit Court
15   specifically found that the expert “…was not specifically asked, and did not precisely
16   testify, whether the GPS and the software were in good working order or whether he was
17   confident they produced accurate results.” Id., at 612-13. Nonetheless, the court
18   observed that the data and the software-plotted courses “…were consistent with the
19   location of the boat photographed…” during the investigation. Id., at 612-13.
20          Here, as demonstrated in the introductory discussion and citations to cases
21   including United States v. Morgan, 292 F.Supp.3d 475, there is already information
22   considered by one Federal District Court Judge that at least the CAST Agent in Morgan
23   could not have evaluated the accuracy of the algorithm used by ESPA, and that the Agent
24   was not “…aware of any studies evaluating the accuracy of Gladiator’s equipment and
25   software.” Id., at 480-81, fn.3. In that case, of course, as is discussed throughout this
26   pleading, part of the focus of the District Court’s attention was on the fact that the
27   analysis there involved a drive test over the same geographical area that the alleged
28   criminal activity took place in, which had produced (according to the testimony in that
            MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO
          EXCLUDE OR LIMIT THE TESTIMONY OF FBI OR OTHER WITNESSES TESTIFYING
         ABOUT CELL PHONE COMMUNICATIONS AND LOCATIONS [DAUBERT AND F.R.E. 403];
                            MOTION FOR EVIDENTIARY HEARING
                                          18
 1   case) the most accurate type of retrospective analysis of cell phone communications and
 2   location available through use of the methodology employed.
 3          Here, Mr. Wendt reiterates his objection that there is case law from those Circuits
 4   (including the Ninth) that have recognized the need for the defense to have access to
 5   computer software and to information “…on computer software functioning in the
 6   manner described by the government…” that should influence the Court’s ruling. U.S. v.
 7   Budziak, supra, 697 F.3d 1105, 1112-14. In the section immediately above, dealing with
 8   the inadequacy of disclosures to the defense, the defense has complained that the
 9   Government has been unresponsive to discovery requests. The Government is essentially
10   playing a shell game with both the Court and the defense, knowing that Gladiator
11   Forensics has not been forthcoming with discovery and disclosures about ESPA. This
12   was the point made in the District Court’s above-cited discussion in U.S. v. Robinson,
13   supra, 2018 WL 5077260, in reference to the portion of the ruling of a case that was
14   pending its third trial in which the defense explained that it had tried to approach
15   Gladiator Forensics – and was refused any information about access to the ESPA
16   program because of the representation “…that the program is only available to law
17   enforcement and is classified.” *11-12.
18          The situation should actually put the Government in the position of either agreeing
19   to cooperate in obtaining the disclosure of the program in the ESPA manual, and in
20   providing information to assist in authentication as envisioned in the Ninth Circuit, or in
21   the absence of that cooperation, the Court should find that the defense should not be
22   penalized and suffer a lack of cross-examination and ability to attack reliability of the
23   evidence because the Government is permitting a purveyor of software to avoid
24   disclosing it or its operating details.
25          In this case, the testifying Agent is specifically being sent into court having
26   worked with a form of software that is not available to the public, or commonly used. It
27   is a program specifically designed for use by law enforcement, and – according to
28   Gladiator Forensics’ own web advertisement – it is part of a suite of programs that
            MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO
          EXCLUDE OR LIMIT THE TESTIMONY OF FBI OR OTHER WITNESSES TESTIFYING
         ABOUT CELL PHONE COMMUNICATIONS AND LOCATIONS [DAUBERT AND F.R.E. 403];
                            MOTION FOR EVIDENTIARY HEARING
                                          19
 1   includes the drive testing program. Under the circumstances, the Government needs to
 2   establish the program’s reliability and accuracy, particularly because it was not employed
 3   as it has been in previously reported cases. The defense objects under F.R.E. 901(a).
 4           In addition, without a more fulsome explanation of the operation of ESPA, the
 5   Government cannot overcome the objection that there are entries that were made in
 6   Agent Sparano’s illustrative maps by hand or through operator programming. As the
 7   Ninth Circuit explained in Lizarraga-Tirado, 789 F.3d at 1109-10, when a computer
 8   program generates an entry on a map automatically, it is not an out of court statement by
 9   the operator within the meaning of F.R.E. 801(a) – it is not an assertion by a person.
10   There is no hearsay problem. A hearsay issue arises where the operator has made manual
11   entries into or notations on the map. Id., at 1108-09.
12           Here, because we know nothing about the underlying configuration and operation
13   of ESPA (notwithstanding the defense’s multiple requests), neither the Court nor counsel
14   would have any idea whether the program allowed Agent Sparano to make a series of
15   entries that are case-specific on the face of her illustrations. It would appear that it did,
16   and indeed there are mapping software packages, including Google Earth, that permit the
17   consumer or operator to place certain “tacks” or entries on a given map.
18           Here, the defense objects (as noted below) that the entries on the ESPA maps are
19   hearsay, and second, that whether they are or not, there are still fundamental
20   authentication issues, given that the Government is seeking the admission of its
21   illustrations and maps. The defense objects both under F.R.E. 801(a) and 901(a) that the
22   output of Ms. Sparano’s described work in this case cannot be admitted because it
23   contains and displays hearsay, and because it has not been authenticated.
24   ///
25   ///
26   ///
27   ///
28   ///
              MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO
            EXCLUDE OR LIMIT THE TESTIMONY OF FBI OR OTHER WITNESSES TESTIFYING
           ABOUT CELL PHONE COMMUNICATIONS AND LOCATIONS [DAUBERT AND F.R.E. 403];
                              MOTION FOR EVIDENTIARY HEARING
                                            20
 1                              a.       The Court should consider that the maps or illustrations that
                                         are the output of some of Agent Sparano’s work must be
 2
                                         shown to display the current geography of target locations
 3                                       (including placement of roads, streets, buildings where
                                         pertinent, and obstructions) as well as applicable cell site
 4
                                         characteristics, including antenna orientation and
 5                                       characteristics pertinent to mid-July 2014
 6          The Indictment in this case references activity surrounding the alleged killing of
 7   Mr. Silva on July 15, 2014, and some related activities occurring around that same period
 8   of time. These allegations appear in Count 1, in the conspiracy to commit murder
 9   charged in Count 2, as well as in the allegation of murder in aid of racketeering in Count
10   3.
11          Agent Sparano’s proposed testimony concerning the events surrounding the death
12   of Mr. Silva – at least as discussed in terms of cell phone issues – concern a period of
13   time that is more than six years removed from the present day. While the Government
14   discloses that “ESPA then allows filtering by relevant dates, time, and phone numbers…”
15   and that the ESPA program depicts “…the approximate locations of the cellular activity,
16   as reflected in the CDRs.”17 This is essentially the Government’s proffer. But the
17   Government does not disclose any information that provides a basis for these statements,
18   or that even demonstrates that ESPA software manuals support the statements. And as
19   argued above, there is information in a published District Court ruling (Morgan, supra)
20   indicating that at least in that case, a CAST Agent professed to not have an explanation of
21   the operating characteristics of the algorithm in the program, or any error rates associated
22   with its operation.
23          At this point, the Court has no specific evidence before it that would allow it to
24   overcome the objections made up to this point – namely, that Agent Sparano’s
25   qualifications to testify as to the specific methodologies used here – are not made obvious
26   by her CV. Second, the Government has to attempt to overcome the authentication
27
28          17
                 From page 1 of the Government’s January 15, 2021 disclosure to Martín Sabelli and all defense counsel.
             MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO
           EXCLUDE OR LIMIT THE TESTIMONY OF FBI OR OTHER WITNESSES TESTIFYING
          ABOUT CELL PHONE COMMUNICATIONS AND LOCATIONS [DAUBERT AND F.R.E. 403];
                             MOTION FOR EVIDENTIARY HEARING
                                           21
 1   objection.
 2          Moreover, as explained immediately below, the Court must require authentication
 3   of the slides, maps, and illustrations used to represent the opinion evidence.
 4                          b.      Nothing about the CAST Unit’s ‘peer reviewing’ process
                                    other than the mere discussion of it in passing and its relation
 5
                                    to Google Earth or CastViz has been disclosed, including the
 6                                  results of the peer review
 7          The same type of analysis seen immediately above should also apply to the ‘peer
 8   review’ process that is discussed in the Government’s oblique and incomplete disclosures
 9   concerning Agent Sparano’s work.
10          Before this Court on January 13, 2021, the defense pointed out it had none of the
11   results of the peer review process. That complaint did not move the Government to
12   disclose anything further about the process or its results.
13          Since none of the process was timely disclosed, none of it should be admitted as
14   part of the hearing, or at trial.
15                  4.      Agent Sparano’s proposed testimony does not provide information
16                          about methodology and analysis based on proprietary software
                            dependent on algorithms and coding structures that have not been
17                          revealed to the defense, involve technologies found by courts to not
18                          have specified error rates and have been described in court rulings
                            and as subject to variables and uncertainties not acknowledged by
19                          Agent Sparano
20          The defense incorporates by reference the above arguments that cite the Seventh
21   Circuit’s ruling in U.S. v. Hill, supra, 818 F.3d 289, 298-99, as well as the analyses
22   contained in the two recent rulings that have explained the FBI CAST methodology using
23   “ESPA” software. As explained in the above-cited U.S. v. Morgan, supra, 292 F.Supp.3d
24   475, at 480-81, though it was not possible for an outsider to evaluate the ESPA mapping
25   algorithm for accuracy (id., at 480-81, fn.3), where there is drive testing, there is a
26   parallel mapping process that provides some basis for an analysis of the reliability of the
27   CAST Agent’s opinions. There is no such foundation here. According to Gladiator
28   Forensics’ website (to which the defense was directed by the Government, see Exhibit
            MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO
          EXCLUDE OR LIMIT THE TESTIMONY OF FBI OR OTHER WITNESSES TESTIFYING
         ABOUT CELL PHONE COMMUNICATIONS AND LOCATIONS [DAUBERT AND F.R.E. 403];
                            MOTION FOR EVIDENTIARY HEARING
                                          22
 1   C), a software package and analytical frame in addition to ESPA is necessary for cell
 2   sector coverage estimation (that is the GAR software).
 3          Similarly, as was discussed in the above-cited U.S. v. Frazier, supra, 442
 4   F.Supp.3d at 1024-26, the end product of Agent Sparano’s ‘analysis’ is dozens of pages
 5   of illustrations densely populated with a combination of highly specific mapping entries,
 6   together with entries purporting to show specified locations of given phones, cell towers,
 7   and the orientation of cell sectors under circumstances in which it is simply not possible
 8   for the Agent (as explained in the above-cited cases) to verify the illustrations as being
 9   accurate and reliable illustrations.
10          Among other things, there is no foundational information made available about the
11   process by which historical cell tower location, antenna orientation and direction, and the
12   retrospective description of the geography of Fresno and Tulare Counties (as shown) was
13   input and verified. In the absence of the foundational information, this Court cannot be
14   assured of the so-called ‘Daubert touchstones’ of relevance and reliability.18
15          The defense also notes that it did present to the Court (and to Magistrate Judge
16   Beeler) citations to literature that have been used to discuss the contours of the cell phone
17   mapping process. In U.S. v. Morgan, supra, 292 F.Supp.3d at 478, the District Court
18   made reference to Larry Daniel, Cell Phone Location Evidence for Legal Professionals:
19   Understanding Cell Phone Location Evidence from the Warrant to the Courtroom
20   (2017). Mr. Daniels’s book identifies him in part as a Principal Consultant to Guardian
21   Digital Forensics. This is a work that the Wendt defense had previously relied upon in
22   explaining the need for further foundational information related to Agent Sparano’s work.
23   On the subject of ‘How Maps Should Be Presented,’ Mr. Daniel has written the following
24   in the above-referenced book-length treatment:
25                 The fairest way to illustrate cell phone location evidence is by being
                   clear about what is to be presented. Any map created by an expert or
26
                   analyst should be based on known factors and should not lead the
27
28          18
                 For citation to the phrasing used, see Frazier, supra, 442 F.Supp.3d at 1024-25.
            MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO
          EXCLUDE OR LIMIT THE TESTIMONY OF FBI OR OTHER WITNESSES TESTIFYING
         ABOUT CELL PHONE COMMUNICATIONS AND LOCATIONS [DAUBERT AND F.R.E. 403];
                            MOTION FOR EVIDENTIARY HEARING
                                          23
 1                  jury to believe that the expert knows more than is possible from a set
                    of call detail records.
 2
 3                  That means that if the expert can determine from the call detail
                    records the direction of the sector radios, that information should be
 4
                    in the map. However, unless there is a radio propagation map or
 5                  drive testing map that is relevant, no information about radius or
                    coverage should be assumed.19
 6
 7           Daniel also makes mention of the fact that where there is an area that is covered by
 8   two cell towers with antennas that are oriented such as to suggest coverage of similar
 9   areas, it is misleading to try to place the cell phone in a particular location.
10                  Remember, no one ever knows where the cell phone is. The best an
11                  expert can do is provide the cell tower locations used by the cell
                    phone and the direction of the sector radio antennas, when
12                  known.20 21
13           The Government is proposing to call Agent Sparano without either disclosing or
14   having her discuss both the underlying methodology, approximations, and error rates
15   involved in her use of black box software, the operational characteristics of which are not
16   being discussed. The Court and defense have no way of evaluating either whether Agent
17   Sparano correctly applied Gladiator Forensics’ procedures, or whether those procedures
18   produced reliable results in this case.
19
                         5.          In addition, Agent Sparano’s opinions are not based on reliable or
20                                   admissible mapping of cell site and cell phone information
21           The above-stated argument is dependent on the same authority as is argument
22   paragraph 3, above. The distinction between the arguments is that in one, the Wendt
23
24           19
               Larry Daniel, Cell Phone Location Evidence for Legal Professionals: Understanding Cell Phone
     Location Evidence from the Warrant to the Courtroom, at pp.56-57.
25           20
                  Daniel, at p.57.
26            21
                 Mr. Daniel is listed in his book as Principal Consultant, Guardian Digital Forensics, An Envista
     Forensics Company. As this motion was being prepared, Mr. Daniel is still listed as connected with Envista
27   Forensics in Morrisville, North Carolina. According to the listing that is posted and accompanied by a CV, Mr.
     Daniel “…has qualified and testified as a computer forensic expert, a cellular phone forensics expert, a GPS
28   forensics expert, and a cellular technology expert over 50 times in state and federal courts.”
             MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO
           EXCLUDE OR LIMIT THE TESTIMONY OF FBI OR OTHER WITNESSES TESTIFYING
          ABOUT CELL PHONE COMMUNICATIONS AND LOCATIONS [DAUBERT AND F.R.E. 403];
                             MOTION FOR EVIDENTIARY HEARING
                                           24
 1   defense is specifically focused on the undermining of the Court’s ability to find the
 2   required technical and scientific reliability because the Government is dependent on
 3   largely undisclosed bases – that have previously been acknowledged as such for the
 4   reasons discussed in recently decided cases, including the above-cited United States v.
 5   Morgan, supra, 292 F.Supp.3d at 480-82, including footnote 3 referencing the proprietary
 6   algorithm of the ESPA software used by the FBI’s CAST unit.
 7          Here, Mr. Wendt adds one further element which was that in Morgan. The
 8   Morgan court built on Judge Gonzalez Rogers’ ruling in U.S. v. Cervantes, 2015
 9   U.S.Dist. LEXIS 127048, 2015 WL 5569276 (N.D.Cal, September 22, 2015)[cited with
10   approval in Morgan, at 292 F.Supp.3d 478-79] to find that the methodology employed
11   that included drive testing that served to provide some basis for a finding of reliability.
12   As explained in Morgan, the drive testing (according to the information provided to it)
13   was the process used by “…the professionals whom cellular companies depend on to
14   reliably determine the coverage area of their own towers….” Id., at 292 F.Supp.3d 484-
15   85, fn.6. The court further explained: “Law enforcement officials employ drive testing
16   because they believe it to be a more accurate method than historical cell-site analysis at
17   approximating a tower’s coverage area.” Id., at 483-84 [emphasis supplied].
18          In addition to objections based on failures of disclosure under F.R.C.P.
19   16(a)(1)(G), in this case, the Daubert/Kumho Tire lack of reliability objections and
20   F.R.E. 403 objections are also informed by the current unknown information concerning
21   the methodology for using ESPA software to perform a retrospective illustration process
22   covering a cell network as it existed and operated six years ago.
23          In Morgan, 292 F.Supp.3d at 484-85, the District Court for the District of
24   Columbia not only made reference to the above-cited Cervantes ruling in this District (in
25   which there was in fact drive testing and output from a drive testing procedure with
26   relevant technology) but also, the court made reference to a 2015 ruling from the
27   Vermont Supreme Court. Morgan, at 484-85, referencing State v. Pratt, 200 Vt. 64, 128
28   A.3d 883, 891-92 (Vt, 2015). In Pratt, the focus was on the extraction of data from a cell
            MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO
          EXCLUDE OR LIMIT THE TESTIMONY OF FBI OR OTHER WITNESSES TESTIFYING
         ABOUT CELL PHONE COMMUNICATIONS AND LOCATIONS [DAUBERT AND F.R.E. 403];
                            MOTION FOR EVIDENTIARY HEARING
                                          25
 1   phone while referencing U.S. Supreme Court rulings like Daubert, supra, and Kumho
 2   Tire, supra. Part of the pertinence of the ruling to the Morgan analysis was that it
 3   assisted the Daubert court by reviewing cases in which computer software and other
 4   technology had been used “…for the extraction of data” (Morgan, at 484-85) where there
 5   was a specified form of reliability assurance. In Morgan, the court’s ultimate conclusion
 6   was that “…drive testing can form the foundation for expert testimony if the expert
 7   acknowledges that drive testing only produces an approximation of a cell phone’s
 8   location and the expert adequately accounts for elements that could affect the test’s
 9   accuracy.” Ibid. In Pratt, the Vermont court acknowledged a similar type of double and
10   triple checking. The accuracy of the phone extraction was then reviewed by the
11   investigating officer “…by comparing the computerized results to the results of a manual
12   examination to verify the data that has been extracted and … he compares the results of
13   his extraction with results from other forensic programs that overlap with Cellebrite.”
14   Id., at 128 A.3d 883, 892-94. Here, there is no indication of the extent and utility of the
15   ESPA mapping verification process.
16          The Government’s January 15, 2021 disclosure directing the defense to ‘Gladiator
17   Forensics’ and its website for further information discloses that there are two interrelated
18   forensic software packages in a case like Morgan where there was drive testing. Here,
19   only ESPA is involved. Appended to the declaration of counsel in support of this
20   Motion, the Court will find downloaded information from the website of “Gladiator
21   Forensics,” which advertises itself as: “The gold standard for wireless network
22   forensics.” (See Exhibit C attached to defense counsel’s declaration under title page
23   “Gladiator Forensics.” The Court will note that according to Gladiator’s website – which
24   is where the Government directed the defense to make inquiries after it finally revealed
25   Gladiator Forensics as the purveyor of the CAST software in use to do mapping –
26   Gladiator advertises what it calls “OSS Suite” as a “one system solution for wireless
27   network forensics.” (See referenced Exhibit C.)
28          The ‘suite’ is made up of four separate components, only one of which is “ESPA,”
            MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO
          EXCLUDE OR LIMIT THE TESTIMONY OF FBI OR OTHER WITNESSES TESTIFYING
         ABOUT CELL PHONE COMMUNICATIONS AND LOCATIONS [DAUBERT AND F.R.E. 403];
                            MOTION FOR EVIDENTIARY HEARING
                                          26
 1   a “geographic information system which seamlessly unifies case management, data
 2   storage, and analytics from all of Gladiator’s intelligence gathering and analytical tools.”
 3   While not disclosed to the defense in the January 15, 2021 disclosure of software
 4   pertinent to mapping is the second software package that is described in the above-
 5   referenced Morgan, supra, ruling. That is “GAR” aka “Gladiator Autonomous Receiver”
 6   “…a wireless network Recon platform, uses patented analytics to prioritize and confine
 7   search areas in-line with actual RF network coverage and cell-tower activity.”
 8          First, it must be underscored that none of the operating characteristics of any of
 9   the Gladiator Forensics software packages involved in this case have been made known
10   to the defense.
11          Second, as explained the case law referenced immediately above, which the
12   defense recognizes will be instructive to this Court, it is clear that at least in Morgan it
13   was a combination of Gladiator-based platforms that were necessary to assure the
14   admissibility (apparently over objection) of the proposed opinion evidence. This raises
15   the issue that the utility of ESPA software where there is no drive testing – and the
16   related error rates and reliability issues cannot be discerned from the currently available
17   Sparano disclosures.
18                 6.       The relevance of Agent Sparano’s analysis is dependent on proof of
19                          the relevance and admissibility of the information about the target
                            phones
20
21          Part of the Government’s goal in introducing the opinion testimony of Agent

22   Sparano is to establish a pattern of communication near the time of what the Government

23   contends was the death of Mr. Silva such as to be able to demonstrate the existence of the

24   conspiratorial act involving the Silva killing charged in Count 1, the existence of the

25   conspiracy charged in Count 2, and the fact of the homicide charged in Count 3.

26          Agent Sparano does not indicate any awareness of information about the identity

27   of individuals who actually possessed the handsets that used target phone numbers in

28   mid-July 2014. The evidence is relevant only if foundational information can be
            MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO
          EXCLUDE OR LIMIT THE TESTIMONY OF FBI OR OTHER WITNESSES TESTIFYING
         ABOUT CELL PHONE COMMUNICATIONS AND LOCATIONS [DAUBERT AND F.R.E. 403];
                            MOTION FOR EVIDENTIARY HEARING
                                          27
 1   presented such as to demonstrate that there would be a basis – setting aside the many
 2   objections raised here – for Agent Sparano’s opinion testimony. Without such a basis,
 3   the testimony is neither relevant nor admissible given the dictates of F.R.E. 403.
 4                  7.     Because Agent Sparano is using limited data to conduct a
                           retrospective analysis of phone locations in several distinct
 5
                           geographical locations, her opinion testimony is not the product of a
 6                         reliable methodology and should be excluded
 7           The defense is submitting to the Court an article that is instructive on the issues
 8   presented here, namely Aaron Blank’s article “The Limitations and Admissibility of
 9   Using Historical Cellular Site Data to Track the Location of a Cellular Phone,” 18 RICH.
10   J. L. & TECH. 3 (2011). [See Exhibit B.]
11           As demonstrated in the discussion that precedes this specific objection, there is an
12   inadequate foundation for the Government to introduce its opinion evidence in the form
13   that it has proffered it in – Agent Sparano cannot assist the Government by demonstrating
14   the reliability of the methodology that went into ‘mapping’ her case-related opinions
15   based on historical call detail records for the reasons explained above.
16           In addition, there are separate issues that are raised about the use of historical call
17   detail records, and especially those pertinent to AT&T’s cell phone system, and a
18   retrospective analysis of location information based on historical AT&T records. There
19   is little indication of what effort has been made to verify the utility of the records or the
20   mapping of the areas involved as they existed in 2014.
21           A prosecuting attorney who has written a number of publications on cell phone
22   investigations has written a book length treatment titled Cellphone Investigation Series:
23   Preparing, Analyzing, and Mapping AT&T Records (2017). Both online and on the back
24   page of the publication, the author, Kevin Metcalf, is described as follows: “Kevin
25   Metcalf has worked in law enforcement since 1989 ranging from local to federal
26   agencies. He graduated law school in 2007 and currently works as a prosecuting attorney
27   ///
28   ///
              MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO
            EXCLUDE OR LIMIT THE TESTIMONY OF FBI OR OTHER WITNESSES TESTIFYING
           ABOUT CELL PHONE COMMUNICATIONS AND LOCATIONS [DAUBERT AND F.R.E. 403];
                              MOTION FOR EVIDENTIARY HEARING
                                            28
 1   with a focus on computers and cell phones in criminal investigations and prosecutions.”22
 2           In Metcalf’s book, he explains the following about a particular aspect of AT&T
 3   records:
 4                      NELOS (Network Event Location Services) are historical
                        precision location records that contain best guess location
 5
                        estimates for the handset, not the towers, within a margin of
 6                      error.23
 7   Elsewhere in his book, describing NELOS in further detail, Metcalf explains the
 8   following:
 9                      NELOS records provide latitude, longitude, and an estimate
                        of location accuracy (margin of error) for each point. The
10                      information is the same as what is provided for real-time
11                      “ping” data, with the difference being the level of confidence
                        in the accuracy. Historic location information is always
12                      either far less accurate or the confidence in the reliability of
13                      that accuracy is far less.24
14
     This view of what is available through AT&T (for a period of 90 days after the call
15
     events) via NELOS is also discussed in a publication of California’s CEB, the joint
16
     venture between the University of California and the State Bar. An online search for
17
     NELOS produces an excerpt from a CEB publication on cell phones that specifically
18
     addresses NELOS (see Exhibit A).
19
             The defense asked the Government for NELOS information, and in the
20
     Government’s reply to the jointly filed appeal/Rule 59(a) of Judge Beeler’s Order
21
     concerning Agent Sparano related material, the Government explained as follows:
22
     “Defendant Wendt’s reprisal of its reference to AT&T NELOS data is further illustrative
23
     of the defense’s scattershot approach to its requests. He asserts that the NELOS
24
25
26          22
               From the back page of Metcalf’s Cellphone Investigation Series: Preparing, Analyzing, and Mapping
     AT&T Records
27           23
                  Metcalf, supra, at page 32.
28           24
                  Metcalf, at 115 [emphasis supplied].
             MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO
           EXCLUDE OR LIMIT THE TESTIMONY OF FBI OR OTHER WITNESSES TESTIFYING
          ABOUT CELL PHONE COMMUNICATIONS AND LOCATIONS [DAUBERT AND F.R.E. 403];
                             MOTION FOR EVIDENTIARY HEARING
                                           29
 1   documents ‘are nowhere mentioned in the disclosures in this case.’ [Citation omitted.]
 2   The Government has specifically disclosed to the defense the exact data used in SA
 3   Sparano’s approach, which defendants received over one year ago. [Citation omitted.]
 4   There was no NELOS data that was utilized, which would have been evident if the
 5   defense reviewed the data or retained the help of an expert to do so.”25
 6           Indeed – the Government is right. The defense was able to see from the
 7   disclosures provided by the Government that there was no NELOS data utilized, which
 8   underscores the problem that the Government faces now. It is attempting to use only
 9   some of the available information that AT&T provides when litigants obtain AT&T
10   records in its effort to have Agent Sparano synthesize its case against Mr. Wendt and his
11   co-defendants. And as the Government itself admits, now further explained by references
12   to literature on the implications of what the Government actually has in hand to work
13   with, it is clear that in order to profess accuracy in any type of retrospective interpretation
14   of AT&T’s data, the Government is limited. Kevin Metcalf, a prosecutor who is
15   involved in litigations concerning cell phones, has made this point in his writings.
16           In U.S. v. Hill, supra, 818 F.3d 289, the Circuit Court reviewed testimony that had
17   been offered in that case by an FBI Agent, including “…statements about how cell phone
18   towers operate.” Id., at 296-97. Noting that there have been various legal analyses given
19   to cell phone evidence by circuit courts, the Seventh Circuit reviewing rulings from the
20   Fourth and Tenth Circuit concluded that such evidence “…fits easily into the category of
21   expert testimony, such that Rule 702 governs its admission.” Id. The Seventh Circuit
22   cited precedent from both the Fourth and Tenth Circuits in making this pronouncement.
23   In its analysis in Hill, the Seventh Circuit explained that the admission of evidence
24   concerning cell phone communications must be done on a case-specific basis, since under
25   Daubert, supra, 509 U.S. at 594, the focus is not whether a certain subject matter has
26
27
             25
               From the Government’s Response to Defendants’ Appeal of CAST Discovery Order by Magistrate Judge
28   (Doc 1395), filed January 7, 2021, at page 15.
             MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO
           EXCLUDE OR LIMIT THE TESTIMONY OF FBI OR OTHER WITNESSES TESTIFYING
          ABOUT CELL PHONE COMMUNICATIONS AND LOCATIONS [DAUBERT AND F.R.E. 403];
                             MOTION FOR EVIDENTIARY HEARING
                                           30
 1   been subject to general acceptance or prior admission, but rather whether the technique
 2   used in a specific case has been accepted “…in the relevant expert (scientific or
 3   otherwise) community.” Daubert, supra, 509 U.S. at 594; Hill, supra, 818 F.3d at 297-
 4   98 [emphasis in original]. As the Hill court noted, it was reviewing a case in which the
 5   testifying Agent had been the subject of a prior District Court opinion (U.S. v. Evans, 892
 6   F.Supp.2d 949, 956 (N.D.Ill, 2012), which found historical cell site analysis admissible
 7   but the Agent’s use of a novel and untested theory of ‘granulization’ by the Agent
 8   untested and inadmissible. Hill, at 297-98.
 9          Tellingly, the Hill court explained that: “No federal Court of Appeals has said
10   authoritatively that historical cell-site analysis is admissible to prove the location of a cell
11   phone user.” Id., at 297-98. In further explaining its view of the prevailing law on cell
12   phone related testimony by law enforcement personnel, the Hill court reviewed some
13   unpublished rulings from the Fifth and Sixth Circuits, noting criticism of historical cell
14   phone analysis used to prove the location of a cell phone user, concluding that the rulings
15   provided “…hardly a ringing endorsement…” of the technique. Id., at 297-98.
16          In Hill, the Agent had reviewed historical cell site information during his
17   testimony, and the Government argued that the Agent’s evidence demonstrated that Hill’s
18   alibi – an attempt to place himself at a location other than a particular bank – was
19   undermined by the cell phone records. The Seventh Circuit noted that the Agent
20   “…emphasized that Hill’s cell phone’s use of a cell site did not mean that Hill was right
21   at that tower or at any particular spot near that tower. This disclaimer saves [the Agent’s]
22   testimony.” 298-99. In its analysis, the Seventh Circuit made reference to the above-
23   cited and appended article from Aaron Blank (along with others) and explained: “The
24   advantages, drawbacks, confounds, and limitations of historical cell-site analysis are well
25   known by experts in the law enforcement and academic communities. [The testifying
26   Agent] described many of them at trial.” Id., at 298-99. Hill did not involve historical
27   analysis of multiple phone records in several different areas using ESPA.
28          The decision in Hill was cited at some length by Judge Grimm in U.S. v. Medley,
            MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO
          EXCLUDE OR LIMIT THE TESTIMONY OF FBI OR OTHER WITNESSES TESTIFYING
         ABOUT CELL PHONE COMMUNICATIONS AND LOCATIONS [DAUBERT AND F.R.E. 403];
                            MOTION FOR EVIDENTIARY HEARING
                                          31
 1   312 F.Supp.3d 493 (D.Md, 2018). As have several District Judges in recent published
 2   rulings, Judge Grimm summarized the various cases that have considered the
 3   admissibility of cell phone evidence, as well as literature including the above-cited (and
 4   appended) article from Blank. He concluded that because the testimony in the case
 5   before him was proposed to make reference to the general area in which a phone was
 6   located shortly before a specified time of day, the proposed testimony was “…reliable
 7   enough for Rule 702 to show the general location of a cell phone…” at that particular
 8   time and date. Id., at 500-01. Judge Grimm cited Mr. Blank’s appended article in
 9   explaining the variables that can influence where a cell phone connects. The Judge
10   concluded that the admission of proposed testimony about approximate location of a cell
11   phone based on historical records needs to include testimony about “the strengths and
12   limitations of the particular method used to do so….” Id., at 501-02. Judge Grimm
13   emphasized more than once that the admission of opinion evidence about the use of
14   historical cell phone record evidence has to include ‘a candid explanation’ of its strengths
15   and weaknesses. Id., at 502.
16          In this connection, it is worth noting some of what Aaron Blank explains in his
17   above-cited (and appended) article the factors that need to be explained when cell phone
18   evidence based on historical records is reviewed.
19                        a.     The basic principles involved in cellular phone analysis issues
                                 provide the basis for some of the objectives stated.
20
21                 1.     The Cell Phone and Its Network.
22                 A cellular phone operates as a two-way radio that transmits
23                 and receives signals throughout a cellular network. [Footnote
                   omitted.] The design of a cellular network is divided into
24                 “geographic coverage areas called ‘cells,’” arranged in the
25                 pattern of a hexagonal grid or honeycomb. [Citation omitted.]
                   The point where three cells meet is called the cell site (or cell
26                 tower). [Footnote omitted.] The number of antennas operating
27                 on the cell site, the height of the antennas, topography of the
                   surrounding land, and obstructions (both natural and man-
28                 made) determine the size of each cell’s coverage area.
            MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO
          EXCLUDE OR LIMIT THE TESTIMONY OF FBI OR OTHER WITNESSES TESTIFYING
         ABOUT CELL PHONE COMMUNICATIONS AND LOCATIONS [DAUBERT AND F.R.E. 403];
                            MOTION FOR EVIDENTIARY HEARING
                                          32
 1                     [Citation omitted.] One call may cover an area up to 30 miles
                       from the site, for a coverage area of approximately 2700
 2
                       square miles. [Citations omitted.] Other cells may cover much
 3                     small areas, ranging from one to three miles from the site.
                       [Citations omitted.] Urban areas may have cell sites located
 4
                       every one-half to one mile, whereas more rural areas may
 5                     have cell sites every three to five miles. [Citations omitted.]26
 6          The Blank article goes on to explain that a number of factors will explain how a
 7   cell phone will link with a particular cell site or cell tower. Aaron Blank explains that as
 8   a cell phone moves in an area “...handing-off will occur as a cell phone user moves
 9   throughout multiple coverage areas. [citation omitted.] However, the geographic location
10   of the user is not the only reason for a call switching cells, since many other factors may
11   affect the signal strength between a cell phone and site. [Citation omitted.]”27
12
                                 b.       Multiple factors affect the analysis of cell phone connection
13                                        characteristics.
14
            In pertinent part, Blank explains the technical issues that may affect which cell
15
     sites are involved in the transmission of cell phone radio waves–either reception or
16
     transmission: “First, the technical characteristics of cell sites may affect signal strength:
17
     (1) the number of sites available; [citation omitted] (2) maintenance or repairs being
18
     performed; (3) height of the cell tower; (4) height above sea level; (5) wattage output;
19
     and (6) range of coverage. [Footnote omitted.] Second, technical characteristics of the
20
     antennas on cellular sites may affect signal strength, such as the number of antennas, the
21
     angle and direction the antenna is facing, height of each antenna, and call traffic process
22
     through each antenna. [Footnote omitted.] Third, technical characteristics of the phone,
23
     such as the wattage output and generation of the phone’s broadband capability, may
24
     affect signal strength. [Footnote omitted.] Fourth, signal strength may depend upon
25
     environmental and geographical factors, including the weather, topography, and level of
26
27          26
                 Blank, supra, 18 RICHMOND J. L. & TECH. at p.3, pp.5-6.
28          27
                 Blank, at p.6-7; attached as an Exhibit B.
            MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO
          EXCLUDE OR LIMIT THE TESTIMONY OF FBI OR OTHER WITNESSES TESTIFYING
         ABOUT CELL PHONE COMMUNICATIONS AND LOCATIONS [DAUBERT AND F.R.E. 403];
                            MOTION FOR EVIDENTIARY HEARING
                                          33
 1   urban development. [Footnote omitted.] Finally, indoor or outdoor use of the phone may
 2   alter the strength of the signal. [Citation omitted.]”28
 3                               c.   Without hearing from Agent Sparano about the actual
 4                                    contents of the records she obtained and those records that
                                      were not obtained, the Court cannot assess either the
 5                                    reliability of the analysis or the strengths and weaknesses of
 6                                    the proposed opinion testimony.
 7          The above quotations from Mr. Blank’s appended article set forth some of the
 8   discussions of the variables that exist in merely describing the factors that can influence
 9   the operation of a cell phone network system and influence the attempts to ‘localize’
10   phone calls. But there are other variables that the Court should consider in deciding
11   whether to allow the admission of Agent Sparano’s opinion evidence over objection –
12   and without a hearing. The defense has made reference to Judge Grimm’s above-cited
13   ruling in U.S. v. Medley, 312 F.Supp.3d 493, a case in which the Court did admit the
14   testimony of an FBI Agent about the general location of a cell phone in relation to given
15   cell towers at a particular time and place. Id., at 499-500. The court did so, provided that
16   a “…cautionary approach” was used to explain the variables that are discussed in Mr.
17   Blank’s above-cited article. Medley, at 500-02.
18          However, of considerable importance to the discussion in Medley was the finding
19   by the court that part of the foundation for the historical analysis done in that case was
20   the obtaining of a set of records from the Sprint Corporation that provided a series of data
21   points as a result of the way Sprint maintains its records. See, generally, the description
22   of the nature of the “…various records from Sprint Corporation….” Id., at 502-03. In
23   the ruling, the court set forth the specific categories of data discussed and made available
24   in the Sprint call detail records.
25          Here, in this case, as explained in the introduction to this argument, the
26
27
28          28
                 Blank, at pp.7-8.
            MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO
          EXCLUDE OR LIMIT THE TESTIMONY OF FBI OR OTHER WITNESSES TESTIFYING
         ABOUT CELL PHONE COMMUNICATIONS AND LOCATIONS [DAUBERT AND F.R.E. 403];
                            MOTION FOR EVIDENTIARY HEARING
                                          34
 1   Government has admitted that there are categories of AT&T records – the above-
 2   referenced ‘NELOS’ records, for example – that were not obtained. In his AT&T records
 3   specific book, Kevin Metcalf explains that:
 4                        AT&T provides its records to law enforcement formatted as
 5                        text and PDF files with the records of multiple target phone
                          numbers combined as single files depending on type such as
 6                        subscriber, tower, or device location records. AT&T’s main
 7                        location record types are identified as SCAMP or NELOS.29
 8   As explained in the above introduction, the Government has already chided the Wendt
 9   defense, in another pleading (Doc 1395, at 15:18-19), explaining: “There was no NELOS
10   data that was utilized….”
11             The task at hand in Medley involved a much more constricted and historically
12   recent analysis than the one that is proposed here. In this case, the Court has before it a
13   proposed opinion that covers multiple handheld cell phone units and multiple locations –
14   including locations in different states and an expanse of territory within the State of
15   California. The analysis includes not only calls but also texts and the transmission of
16   other forms of data – not all of which are subject to verification through the same AT&T
17   records.
18             In sum, part of the problem here is that thus far the Government has been
19   permitted to use shorthand information about the details of its analytical process. The
20   fact that it required multiple requests for the Government to finally agree to provide some
21   degree of specific identification of the purveyor of the ESPA mapping software used is
22   one example of the limitations that the Government has imposed on the flow of
23   information that is necessary for a fair analysis of its proposed evidence.
24             The defense has pointed out by referencing cases like the above-cited Morgan,
25   supra, 292 F.Supp.3d 475, decision that a number of issues are of concern where the
26
27
               29
                    Metcalf, supra, Cell Phone Investigation Series: Preparing, Analyzing, and Mapping AT&T Records, at
28   p.32.
                MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO
              EXCLUDE OR LIMIT THE TESTIMONY OF FBI OR OTHER WITNESSES TESTIFYING
             ABOUT CELL PHONE COMMUNICATIONS AND LOCATIONS [DAUBERT AND F.R.E. 403];
                                MOTION FOR EVIDENTIARY HEARING
                                              35
 1   Government essentially puts a combination of inference, argument, and commentary on
 2   the face of illustrative maps that essentially display the Government’s argument about
 3   what it contends call detail records show.
 4           The difficulty, as has been argued above in this pleading, is that here the
 5   Government has not been able to undertake the kind of verification process that has
 6   accompanied the admission of mapped opinion evidence.
 7           The Government has characterized Agent Sparano as using historical cell phone
 8   company records to produce her illustrated analysis, but as pointed out in Medley, supra,
 9   the question now is to assess exactly what records and what the strengths and limitations
10   of those records are – given that the Government has admitted that it did not obtain
11   AT&T’s proprietary NELOS information in relation to the calls it is focused on in this
12   case.
13           In his reply to the Government’s response to the joint defense letter request re
14   CAST expert discovery (Doc 1364), Mr. Wendt had cited several unpublished cases, one
15   Federal and the rest from various state courts, making reference to NELOS data as it was
16   used in cases involving AT&T records. One of these, Browning v. State, 220 Ind.App.
17   Unpub. LEXIS 959 (Indiana Court of Appeals, August 6, 2020), was a case in which an
18   FBI Agent had assisted in the investigation of a state case and had used “…the NELOS
19   and Drive Test data to create maps depicting approximate locations for [the suspects’]
20   cell phones during the relevant time….” Id., at 5-6.
21           The cases that were cited in the Wendt discovery-related submission were
22   intended to clarify the Wendt defense’s reasoning for asking for further information about
23   the bases for Agent Sparano’s opinions, since there are rulings in which courts have
24   addressed methodologies that involved law enforcement agents and officers using AT&T
25   records as part of a cell phone analysis that resulted in the production of maps. The fact
26   that there was neither NELOS data obtained here, nor drive testing, and that Agent
27   Sparano’s opinions are not phrased in terms of the cautionary notes from some of the
28   most recent Federal court opinions makes it clear that without hearing from Agent
            MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO
          EXCLUDE OR LIMIT THE TESTIMONY OF FBI OR OTHER WITNESSES TESTIFYING
         ABOUT CELL PHONE COMMUNICATIONS AND LOCATIONS [DAUBERT AND F.R.E. 403];
                            MOTION FOR EVIDENTIARY HEARING
                                          36
 1   Sparano concerning her methodology, the Court cannot make a fully informed decision
 2   on whether to admit any of her testimony without getting additional information about
 3   her analysis and methodology.
 4                    8.       The records employed by Agent Sparano contain hearsay; other parts
                               of the records are generated through a process that is employed
 5
                               primarily to prepare materials for prosecution purposes and are
 6                             ‘testimonial’ within the meaning of Bullcoming v. New Mexico, 564
                               U.S. 647 (2011) and Crawford v. Washington, 541 U.S. 36 (2004)
 7
 8           Separate issues are raised by the foundation that Agent Sparano relies on to
 9   formulate her opinions and create her exhibits. She is relying on the records maintained
10   by AT&T, which are transmitted to law enforcement officials pursuant to a warrant
11   process and are prepared to lay out specific information requested by law enforcement
12   officials. In the declaration that she prepared on August 12, 2020, Agent Sparano
13   explains that she was provided “sets of CDRs and address information/facts concerning
14   the crime…,” and she further states, “I understand that the CDRs provided to me were
15   obtained from search warrants executed in this case for a set of nine phone numbers of
16   interest in the suspected homicide. The CDRs contained information regarding the
17   towers accessed for each phone call, text message, and data session.”30
18           Several courts have explained, as summarized in United States v. Yeley-Davis, 632
19   F.3d 673, 678-81 (10th Cir., 2011), that cell phone records in themselves if established to
20   be business records can be admitted under F.R.E. 803(6). The specific wrinkle that has
21   been discussed in connection with the records that are prepared by a cell phone company
22   pursuant to a warrant, through the cell phone company’s legal affairs division specifically
23   to meet the requirements of the subpoenaing agency raise questions about reliability,
24   including whether a statement that qualifies for an exception to the hearsay rule may
25   nonetheless constitute testimonial hearsay. Id., at 679-80.
26
27           30
               The quotations are from page 7 of Doc 1396-4, which is the last page of Agent Sparano’s August 12,
     2020 declaration at paragraph 13. Another identifier for this page is at the bottom right, designated “EXPERT-
28   00002102.”
             MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO
           EXCLUDE OR LIMIT THE TESTIMONY OF FBI OR OTHER WITNESSES TESTIFYING
          ABOUT CELL PHONE COMMUNICATIONS AND LOCATIONS [DAUBERT AND F.R.E. 403];
                             MOTION FOR EVIDENTIARY HEARING
                                           37
 1             As explained in the above-stated objections about the foundation for the admission
 2   of Agent Sparano’s opinion testimony (argument 3, above), a question that arises where
 3   there are specific entries made by an expert in an illustration or a map – the tacking or
 4   physical entry of a label on a map with a name or coordinates entered – that is “…classic
 5   hearsay….” U.S. v. Lizarraga-Tirado, supra, 789 F.3d at 1107, 1109-10. It is the
 6   functional equivalent of hand drawn additions on a map. The court explained in
 7   Lizarraga-Tirado that the manual placement of a notation or label on a map is the
 8   equivalent of drawing an X to label a place where “…treasure can be found.” Id.
 9   “Similarly, a user could place a tack, label it with incorrect GPS coordinates, and thereby
10   misstate the true location of the tack.” Ibid.
11             Thus, one concern the Court must have is that some of what Agent Sparano is
12   being called to do is to testify based on what amounts to hearsay placed on a map. A
13   second matter of concern involves the undermining of the defense’s cross-examination
14   rights.
15             The refinement of the question about the implications of confrontation are
16   discussed in Bullcoming v. New Mexico, 564 U.S. 547 (2011). In that case, a forensic
17   laboratory report prepared by one analyst was used as the foundation for testimony by
18   another. The question raised was whether under the U.S. Supreme Court’s interpretation
19   of the reach of the Confrontation Clause in the aftermath of the court’s decision in
20   Crawford v. Washington, 541 U.S. 36 (2004). The point made in Crawford was that the
21   admission of testimonial statements of a witness who is absent from trial can only occur
22   where there has been an opportunity for cross-examination. Id., at 68. In a subsequent
23   ruling, Melendez-Diaz v. Massachusetts, 557 U.S. 305 (2009), the Court had refused to
24   create a ‘forensic evidence exception’ to the Crawford rule. Melendez, 557 at 317-21.
25             The Bullcoming Court reiterated that confrontation is necessary to ensure the kind
26   of reliability required where evidence is prepared for litigation, and the individuals
27   responsible for the preparation of that evidence – here, records formatted for use by law
28   enforcement in a pending litigation – will be relied on by other testifying witnesses in the
            MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO
          EXCLUDE OR LIMIT THE TESTIMONY OF FBI OR OTHER WITNESSES TESTIFYING
         ABOUT CELL PHONE COMMUNICATIONS AND LOCATIONS [DAUBERT AND F.R.E. 403];
                            MOTION FOR EVIDENTIARY HEARING
                                          38
 1   criminal prosecution. In Bullcoming, the outcome was that regardless of the certification
 2   process that might have occurred as part of the production of a laboratory report, the right
 3   of confrontation needs to be protected, and documents and their contents cannot simply
 4   be read into the record and interpreted by an individual who was not part of the process
 5   that produced them in the first place.
 6           Here, Mr. Wendt objects that some of the information in the documents obtained
 7   from cell phone companies pertinent to the nine phones referenced by Agent Sparano is
 8   hearsay – the documents contain statements that the Government will seek to introduce
 9   for the truth of the proposition stated. Second, even assuming that the Court finds that all
10   aspects of the records obtained from cell phone companies pursuant to warrants and used
11   by Agent Sparano qualifies exceptions to the hearsay rule under F.R.E. 803(6),
12   nonetheless, these records are not the sorts of records that are maintained by cell phone
13   companies for the purposes of conducting their commercial cell phone business. These
14   are records that are produced in specific formats to satisfy law enforcement purposes.
15   Third, as noted above, any entries made by hand by Agent Sparano on the maps would be
16   hearsay. All of these are clearly, then, subject to the analysis set forth in rulings like
17   Melendez-Diaz and Bullcoming since these records are being relied upon by someone
18   who did not produce them originally, and has integrated them into a subsequent analysis
19   that repeats at least part of their contents as though the records are unassailable and
20   completely reliable.
21           Mr. Wendt objects that the records cannot be admitted without the Court
22   permitting examination of those who produced them. Moreover, the records cannot
23   simply be read into the record for the reasons stated. In addition, the Court cannot allow
24   entries on the Sparano ESPA mapping that were made or directed by Agent Sparano
25   without suitable foundational inquiry.
26   ///
27   ///
28   ///
              MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO
            EXCLUDE OR LIMIT THE TESTIMONY OF FBI OR OTHER WITNESSES TESTIFYING
           ABOUT CELL PHONE COMMUNICATIONS AND LOCATIONS [DAUBERT AND F.R.E. 403];
                              MOTION FOR EVIDENTIARY HEARING
                                            39
 1                 9.      The Court should exclude Agent Sparano’s opinion testimony in that
                           its potential relevance is outweighed by the substantial danger of
 2
                           unfair prejudice; confusion; or misleading the jury within the
 3                         meaning of F.R.E. 403
 4          The defense is objecting that Agent Sparano’s testimony is neither reliable nor
 5   relevant given the foundational flaws in it within the meaning of F.R.E. 702. See also,
 6   Daubert, supra, 509 U.S. at 588. The Court of Appeals for the Eleventh Circuit reviewed
 7   the state of the law on the introduction of expert evidence with a scientific basis in United
 8   States v. Frazier, 387 F.3d 1244 (11th Cir., 2004), where it explained: “The importance
 9   of Daubert’s gatekeeping requirement cannot be overstated.” Id., at 1260-61.
10          Part of the analysis offered above demonstrates that Agent Sparano is not relying
11   on facts or data that are “…of a type reasonably relied upon by experts in the particular
12   field in forming opinions or inferences upon the subject.” F.R.E. 703. Moreover, the
13   defense has also underscored questions about the methodology used, particularly to
14   provide the purported analysis of where particular communications occurred as set forth
15   on illustrations and maps that cannot be demonstrated to be supported by “…a grounding
16   in the methods and procedures of science.” Daubert, supra, 509 U.S. at 590-91.
17   “Proposed testimony must be supported by appropriate validation – i.e., ‘good grounds,’
18   based on what is known.” Id., at 590-91. As pointed out in Kumho Tire, supra, 526 U.S.
19   at 152, the same criteria are used to assess the reliability of nonscientific evidence that is
20   based on an expert’s experience or that is proffered based on technical knowledge
21   derived through experience.
22          One backstop that courts have to limit or exclude potentially misleading expert
23   evidence is F.R.E. 403. “Because of the powerful and potentially misleading effect of
24   expert evidence,…sometimes expert opinions that otherwise meet the admissibility
25   requirements may still be excluded by applying Rule 403.” Frazier, supra, 387 F.3d at
26   1263. “The judge in weighing possible prejudice against probative force under Rule
27   403…exercises more control over experts than over lay witnesses.” Id. (internal
28   quotation omitted); see also, U.S. v. Stevens, 935 F.2d 1380, 1399 (3d Cir., 1991).
            MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO
          EXCLUDE OR LIMIT THE TESTIMONY OF FBI OR OTHER WITNESSES TESTIFYING
         ABOUT CELL PHONE COMMUNICATIONS AND LOCATIONS [DAUBERT AND F.R.E. 403];
                            MOTION FOR EVIDENTIARY HEARING
                                          40
 1          In United States v. Ramirez-Robles, 386 F.3d 1234 (9th Cir., 2004), a case in
 2   which the court was reviewing a decision on the admission of testimony related to
 3   polygraph evidence, the court explained: “Regardless of the reliability that a Daubert
 4   hearing may or may not have shown in this case, the polygraph testimony could have
 5   been excluded by Rule 403 if its probative value is outweighed by its prejudicial impact.”
 6   Id., at 1246. The Ninth Circuit made the point in that case that ‘Rule 403 and Daubert
 7   operate independently.’ Ibid. The court cited a prior decision of the Ninth Circuit, U.S.
 8   v. Benavidez-Benavidez, 217 F.3d 720, 725 (9th Cir., 2000), and explained that it had
 9   been proper in the Benavidez litigation for the District Court to decline to reach the
10   Daubert decision “…because the district court’s decision to exclude the polygraph
11   evidence could be upheld on the basis of Rule 403 alone….” Ramirez-Robles, at 1246-
12   47. This approach has been cited in Ninth Circuit rulings since. See, for example, U.S. v.
13   Kootswatewa, 2016 U.S.Dist. LEXIS 25936 (D.C.Arizona, March 2, 2016), addressing
14   the application of the analysis under F.R.E. 702 and 403 in a DNA challenge case; see the
15   ruling from the District Court in U.S. v. Williams, 2013 U.S.Dist. LEXIS 120884
16   (D.Hawaii, August 26, 2013), also on DNA and serology evidence.
17          The United States Supreme Court explained in Old Chief v. United States, 519
18   U.S. 172, 182 (1997) that to determine whether the prejudicial effect of evidence
19   substantially outweighs its probative value, a trial court conducts a balancing test,
20   weighing the probative value of the evidence against the dangers listed in Rule 403. The
21   Advisory Committee Note to Rule 403 explains that “‘[u]nfair prejudice’ within [this]
22   context means an undue tendency to suggest decision on an improper basis, commonly,
23   though not necessarily, an emotional one.” The Eleventh Circuit summarized the
24   applicable doctrine as follows: “Simply put, expert testimony may be assigned talismanic
25   significance in the eyes of lay jurors, and, therefore, the district courts must take care to
26   weigh the value of such evidence against its potential to mislead or confuse.” United
27   States v. Frazier, supra, 387 F.3d 1244, 1263-64.
28          Several different matters intersect to militate in favor of not permitting the
            MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO
          EXCLUDE OR LIMIT THE TESTIMONY OF FBI OR OTHER WITNESSES TESTIFYING
         ABOUT CELL PHONE COMMUNICATIONS AND LOCATIONS [DAUBERT AND F.R.E. 403];
                            MOTION FOR EVIDENTIARY HEARING
                                          41
 1   Government to use argumentative summarized annotations on a series of maps that were
 2   created through a methodology that Agent Sparano has not either explained or sought to
 3   verify following the procedures that were followed in cases that included the several
 4   covered above, not the least of which is U.S. v. Frazier, supra, 442 F.Supp.3d 1012. As
 5   the court explained there: “Just as the Government cannot oversell the methodology
 6   through testimony, it cannot oversell the methodology through the introduction of
 7   evidence. [Footnote omitted.]” Id., at 1024-25. In the relevant footnote, the court
 8   rejected the notion that it did not have an independent duty to assess whether the resulting
 9   mapping report would be inadmissible as a summary report at trial. The court explained
10   that, among other things, “…it has an independent obligation to determine whether an
11   exhibit is or is not admissible.” Id., at 1025, fn.4.
12          As the defense explained above, there are cases in which a map produced by an
13   FBI CAST expert was admitted at trial, together with the Agent’s testimony. In ‘almost
14   every one’ of the cases in which he had testified, the Agent’s testimony had involved a
15   drive test. U.S. v. Morgan, supra, 292 F.Supp.3d at 278-79. Even drive testing, as
16   explained in Morgan, supra, according to the testimony received by the court, cannot
17   “…perfectly replicate how a cellphone would interact with a network on a past date.” Id.
18   The Morgan court pointed out that as in the case of any similar endeavor, the court
19   needed to make sure “…whether the government has adequately addressed potential
20   sources of error…” in the use of drive testing as a methodology, and as a methodology
21   applied in the case at issue, referencing Judge Gonzalez Rogers’ ruling in United States v.
22   Cervantes, 2015 U.S.Dist. LEXIS 127048, 2015 WL 5569276 (N.D.Cal, September 22,
23   2015)[Northern District Case No. 12-CR-00792]. Morgan, at 279-80.
24          As explained in the Morgan ruling, the CAST Agent in that case was using
25   technology from Gladiator – the same company involved here. He was using a Gladiator
26   Autonomous Receiver (GAR), a mobile computing system that interacts with ESPA
27   software, permitting, among other things, adjustments in the output. Morgan, at 480-81.
28          According to the testimony received in the Morgan case, drive testing technology
            MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO
          EXCLUDE OR LIMIT THE TESTIMONY OF FBI OR OTHER WITNESSES TESTIFYING
         ABOUT CELL PHONE COMMUNICATIONS AND LOCATIONS [DAUBERT AND F.R.E. 403];
                            MOTION FOR EVIDENTIARY HEARING
                                          42
 1   “…provides the best available verification of a tower’s estimated coverage area.
 2   [Referencing the testimony.] Id., at 481-82. The Morgan court further explained that it
 3   had received testimony that the mapping process through ESPA (referenced as a “post-
 4   processing program”) did not take into account changes in environmental factors between
 5   the time of the incident and the time of the drive test in that case; changes to a tower that
 6   affected coverage area at the time of the incident. Id., at 481-82. Discussion of potential
 7   errors in Morgan was linked to the methodology used – which was drive testing and not
 8   exclusive use of historical call detail records – which the Government admits are not
 9   accompanied by other forms of AT&T records using AT&T’s proprietary location data.
10   In Morgan, a situation that involved an analysis of a phone network in a particular
11   geography after the alleged commission of a crime that would be later prosecuted at trial,
12   the government still conceded “…that the generated coverage-area maps are not perfect,
13   and (2) those maps cannot pinpoint defendant’s exact location at any time….” Id., at
14   485-86.
15          In this case, the Government is seeking to introduce to the jury a set of
16   synthesizing illustrations based on an incomplete set of cell phone company records, a
17   retrospective analysis that goes back six years, without any of the limiting information or
18   fulsome explanations of the weaknesses and error rates involved in the process used.
19   Added to all of these factual problems is the fact that the Government used something
20   other than what it has characterized in Morgan as “…a more accurate method than
21   historical cellsite analysis at approximating a tower’s coverage area.” Id., at 484-85.
22          As the Court is aware, as a result of its ruling on cell phone discovery matters
23   entered on January 13, 2021, the defense at least was provided the benefit of the
24   identification of the mapping software used by the Government. It was identified to the
25   defense as Gladiator Forensics’ “ESPA.” A copy of the Gladiator Forensics web page is
26   appended in the exhibits attached to counsel’s declaration. As explained in the foregoing
27   discussion, ‘ESPA’ has been referenced in case law, usually in connection with mapping
28   processes that were prompted by drive testing. This is clearly the case in the above-cited
            MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO
          EXCLUDE OR LIMIT THE TESTIMONY OF FBI OR OTHER WITNESSES TESTIFYING
         ABOUT CELL PHONE COMMUNICATIONS AND LOCATIONS [DAUBERT AND F.R.E. 403];
                            MOTION FOR EVIDENTIARY HEARING
                                          43
 1   Morgan, supra, ruling.
 2          And indeed, that makes sense given the way Gladiator Forensics advertises the
 3   software as one of a software “suite.” ESPA is described as follows [see Exhibit C
 4   appended to counsel’s declaration]:
 5             Enterprise Sensor Processing and Analytics is Gladiator’s forensics
               geographic information system which seamlessly unifies case
 6
               management, data storage, and analytics from all of Gladiator’s
 7             intelligence gathering and analytical tools. The unified command
               center for real-time monitoring, network Recon, and historical CDR
 8
               and geo-location data, for a complete and comprehensive assessment
 9             of telecom evidentiary data.
10          It is doubtful that the Court will get much more from the announcement in the web
11   page information than did the defense in this case. Indeed, as pointed out above, when
12   Judge Gonzalez Rogers entered her order in U.S. v. Cervantes, supra, 2015 U.S.Dist.
13   LEXIS 127048, she did credit one of the bases for the defense’s motion to exclude
14   testimony of the FBI’s CAST team members insofar as the analysis by the CAST
15   investigator “depends on historical information and later experiments at an unspecified
16   time after the data in question, such that they do not provide a reliable basis [under the
17   law] for the experts’ retrospective conclusions about cell phone data.” Id., at *8-9
18   [summarizing the defense objection on a particular point]. While Judge Gonzalez Rogers
19   did admit the evidence generated as a result of the drive testing, in her September 22,
20   2015 ruling, she found that because of the delay “…between the time of the events in
21   question and the field experiments conducted by the FBI CAST agents…the government
22   had not adequately explained differences in cell phone or antenna characteristics,
23   reception or wave propagation in the field test conditions such that Judge Gonzalez
24   Rogers found that there needed to be “some additional foundation” offered. Id., at *12-
25   13. Judge Gonzalez Rogers ordered that the foundation be made available.
26          Here, the foundational issues that bar the admissibility of the Government’s
27   evidence are far greater – because the analysis is more complex, it involved no drive
28   testing, foundational information essential to the determination of the reliability of the
            MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO
          EXCLUDE OR LIMIT THE TESTIMONY OF FBI OR OTHER WITNESSES TESTIFYING
         ABOUT CELL PHONE COMMUNICATIONS AND LOCATIONS [DAUBERT AND F.R.E. 403];
                            MOTION FOR EVIDENTIARY HEARING
                                          44
 1   information proposed to be provided to the jury in this case has not been provided in a
 2   way that would permit the parties, let alone the Court, to determine the reliability of the
 3   methodologies here.
 4          This Court cannot admit the evidence supplied by the Government in connection
 5   with Agent Sparano’s proffer either under an F.R.E. 702 analysis or an in view of the
 6   dictates of 403. The proposed testimony, especially as reflected in Agent Sparano’s
 7   August 12, 2020 declaration, is not in line with the recent rulings that have allowed
 8   testimony from CAST experts. The Court needs to exercise its gatekeeping obligation
 9   and exclude the evidence. The dictates of F.R.E. 403 require it.
10                                         CONCLUSION
11          For the reasons stated here, the Court should exclude Agent Sparano’s opinion
12   evidence. If the Court is not inclined to do it on the papers, it should do so after a
13   hearing.
14   Dated: January 29, 2021                    Respectfully Submitted,
15                                              JOHN T. PHILIPSBORN
                                                MARTIN ANTONIO SABELLI
16
17                                               /s/ John T. Philipsborn
                                                JOHN T. PHILIPSBORN
18
19                                              /s/ Martin A. Sabelli
                                                Attorneys for Brian Wayne Wendt
20
21
22
23
24
25
26
27
28
            MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO
          EXCLUDE OR LIMIT THE TESTIMONY OF FBI OR OTHER WITNESSES TESTIFYING
         ABOUT CELL PHONE COMMUNICATIONS AND LOCATIONS [DAUBERT AND F.R.E. 403];
                            MOTION FOR EVIDENTIARY HEARING
                                          45
 1                                        PROOF OF SERVICE
 2
             I, Melissa Stern, declare:
 3
            That I am over the age of 18, employed in the County of San Francisco,
 4
     California, and not a party to the within action; my business address is Suite 350, 507
 5   Polk Street, San Francisco, California 94102.
 6
             On January 29, 2021, I served the within document entitled:
 7
             MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
 8
             MOTION TO EXCLUDE OR LIMIT THE TESTIMONY OF FBI OR
 9           OTHER EXPERT WITNESSES TESTIFYING ABOUT CELL PHONE
             COMMUNICATIONS AND LOCATIONS BASED ON HISTORICAL
10
             CELL CALL DETAIL RECORDS AND PROPRIETARY MAPPING
11           SOFTWARE [DAUBERT AND F.R.E. 403]; MOTION FOR EVIDENTIARY
             HEARING
12
13   ( )     By placing a true copy thereof enclosed in a sealed envelope with postage thereon
             fully prepaid, in the United States Mail at San Francisco, CA, addressed as set
14
             forth below;
15
     (X)     By electronically transmitting a true copy thereof through the Court’s ECF system;
16
17   ( )     By having a messenger personally deliver a true copy thereof to the person and/or
                  office of the person at the address set forth below.
18
19
             AUSA Kevin Barry
20
             AUSA Ajay Krishnamurthy
21           AUSA Lina Peng
22
             All defense counsel through ECF
23
             Executed this 29th day of January, 2021, at San Francisco, California.
24
25                                         Signed:    /s/ Melissa Stern
                                                      Melissa Stern
26
27
28
              MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO
            EXCLUDE OR LIMIT THE TESTIMONY OF FBI OR OTHER WITNESSES TESTIFYING
           ABOUT CELL PHONE COMMUNICATIONS AND LOCATIONS [DAUBERT AND F.R.E. 403];
                              MOTION FOR EVIDENTIARY HEARING
                                            46
